Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 1 of 38 PageID #:3897




        EXHIBIT 3
 Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 2 of 38 PageID #:3898



                                                                         Page 1

 1                        UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF NEW YORK
 3
 4       RACHEL COLANGELO and KATHLEEN     )                  Case No.
         PARADOWSKI, individually and on   )                  6:18-cv-01228
 5       behalf of a class of similarly    )                  [LEK/DEP]
         situated individuals,             )
 6                                         )
                  Plaintiff,               )
 7                                         )
         vs.                               )
 8                                         )
         CHAMPION PETFOODS USA INC. and    )
 9       CHAMPION PETFOODS LP,             )
                                           )
10                Defendants.              )
         __________________________________)
11
12
13                       VIDEO-RECORDED VIDEOCONFERENCE
14                       DEPOSITION OF STEFAN BOEDECKER
15                          Tuesday, March 16, 2021
16                                  Volume I
17
18
19
20      Reported by:
        ROCHELLE HOLMES
21      CSR No. 9482
22      Job No. 4487163
23      PAGES 1 - 105
24
25

                                   Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 3 of 38 PageID #:3899


                                                                Page 2                                               Page 4
   1            UNITED STATES DISTRICT COURT                              1 APPEARANCES (CONTINUED):
   2            NORTHERN DISTRICT OF NEW YORK
   3
                                                                          2
   4 RACHEL COLANGELO and KATHLEEN ) Case No.                             3 VIDEOGRAPHER: SCOTT SLATER
      PARADOWSKI, individually and on ) 6:18-cv-01228                     4       (Appearing via videoconference.)
   5 behalf of a class of similarly ) [LEK/DEP]                           5
      situated individuals,         )
   6                        )                                             6
            Plaintiff,          )                                         7
   7                        )                                             8
      vs.                     )
   8                        )
                                                                          9
      CHAMPION PETFOODS USA INC. and )                                   10
   9 CHAMPION PETFOODS LP,                 )                             11
                            )                                            12
  10        Defendants.           )
      __________________________________)
                                                                         13
  11                                                                     14
  12                                                                     15
  13
                                                                         16
  14     Deposition of STEFAN BOEDECKER, testifying from
  15 Henderson, Nevada, taken on behalf of Defendants, via               17
  16 videoconference, beginning at 12:22 P.M. and ending at              18
  17 3:58 P.M. on Tuesday, March 16, 2021, before ROCHELLE               19
  18 HOLMES, Certified Shorthand Reporter No. 9482, Certified
  19 Realtime Reporter No. 0123.
                                                                         20
  20                                                                     21
  21                                                                     22
  22                                                                     23
  23
  24                                                                     24
  25                                                                     25
                                                                Page 3                                               Page 5
   1 APPEARANCES:                                                         1             INDEX
   2 For Plaintiff:                                                       2 WITNESS         EXAMINATION BY       PAGE
   3    GUSTAFSON GLUEK PLLC                                              3 STEFAN BOEDECKER
   4    BY: RAINA C. BORRELLI, ATTORNEY                                   4 Volume I
   5    120 South 6th Street, Suite 2600                                  5            MR. SHACKELFORD         7
   6    Minneapolis, Minesota 55402                                       6            MS. BORRELLI        101
   7    (612) 333-8844                                                    7
   8    Rborrelli@gustafsongluek.com                                      8
   9    (Appearing via videoconference.)                                  9            EXHIBITS
  10 For Defendants:                                                     10 NUMBER          DESCRIPTION        PAGE
  11    GREENBERG TRAURIG                                                11          (None attached.)
  12    BY: RICK SHACKELFORD, ATTORNEY                                   12
  13    1840 Century Park East, Suite 1900                               13
  14    Los Angeles, California 90067                                    14
  15    (310) 586-3878                                                   15
  16    Shackelfordr@gtlaw.com                                           16
  17    (Appearing via videoconference.)                                 17
  18       --and--                                                       18
  19    GREENBERG TRAURIG, P.A.                                          19
  20    BY: JARED KESSLER, ATTORNEY                                      20
  21    333 SE 2nd Avenue                                                21
  22    Miami, Florida 33131                                             22
  23    (305) 579-0754                                                   23
  24    Coulsond@gtlaw.com                                               24
  25    (Appearing via videoconference.)                                 25

                                                                                                          2 (Pages 2 - 5)
                                                     Veritext Legal Solutions
 800-726-7007                                                                                              305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 4 of 38 PageID #:3900


                                                                 Page 6                                                            Page 8
   1              Tuesday, March 16, 2021                                  1   Colangelo, this will also apply to the Illinois case and
   2              12:22 P.M. - 3:58 P.M.                                   2   the Michigan case; is that right?
   3                                                                       3          MS. BORRELLI: Yes, that's my understanding as
   4          THE VIDEOGRAPHER: Good afternoon. We are on                  4   well.
   5   the record at 12:22 p.m. Pacific Daylight Time on                   5          MR. SHACKELFORD: I don't want to put any of
   6   March 16th, 2021. Please note that the microphones are              6   us through this three times, so even though it's
   7   sensitive and may pick up whispering, private                       7   captioned under one we'll have the understanding that it
   8   conversations or cellular interference. Audio and                   8   will be the same as if we were taking it in each of the
   9   video recording will continue to take place unless all              9   cases individually.
  10   parties agree to go off the record.                                10          Does that work for you?
  11          This is Media Unit 1 of the video-recorded                  11          MS. BORRELLI: Yes.
  12   deposition of Stefan Boedeker, taken by counsel for                12          MR. SHACKELFORD: Okay. Super.
  13   defendants in the matter of Rachel Colangelo and                   13       Q BY MR. SHACKELFORD: Mr. Boedeker, thanks for
  14   Kathleen Paradowski, et al., versus Champion Petfoods              14   your patience.
  15   U.S.A. Inc. and Champion Petfoods LP, filed in the                 15          Again, the reason I just did the little
  16   United States District Court, Northern District of New             16   discussion is I'm actually going to ask you most
  17   York. Case No. 6:18-cv-01228.                                      17   questions I think tee'd off of your report in the
  18          This deposition is being held as a virtual                  18   Illinois case, which was for the case styled Zarinebaf.
  19   deposition via Zoom with the witness located in                    19          MR. SHACKELFORD: Did I get that close, Raina?
  20   Henderson, Nevada. My name is Scott Slater from the                20          MS. BORRELLI: I've actually never met that
  21   firm Veritext Legal Solutions and I am the                         21   particular plaintiff, so we'll go with it.
  22   videographer. The court reporter is Shelley Holmes                 22          MR. SHACKELFORD: For the court reporter's
  23   from the firm Veritext Legal Solutions. I am not                   23   sake, last name is Z-A-R-I-N-E-B-A-F, so it'd be
  24   related to any party in this action, nor am I                      24   Zarinebaf versus Champion Petfoods, and I suspect that
  25   financially interested in the outcome.                             25   may be the last time I try to stumble over that name the
                                                                 Page 7                                                            Page 9
   1          Counsel and all present will now state their                 1   rest of the afternoon, so we'll have some mercy there.
   2   appearances and affiliations for the record. If there               2       Q BY MR. SHACKELFORD: So for purposes of our
   3   are any objections to proceeding, please state them at              3   record, your report in the Illinois case, we'll do it
   4   the time of your appearance, beginning with the noticing            4   that way, that's a lot of easier, consists of your
   5   attorney.                                                           5   narrative report, your CV and some appendices; is that
   6          MR. SHACKELFORD: Rich Shackelford, Greenberg                 6   right?
   7   Traurig, for the defendant Champion Petfoods.                       7       A That is correct, yes.
   8          MR. KESSLER: And Jared Kessler from Greenberg                8       Q And you have before you the narrative report
   9   Traurig for Champion.                                               9   which is about 70 -- I think your signature's on
  10          MS. BORRELLI: Raina Borrelli from Gustafson                 10   Page 78; is that right?
  11   Gluek on behalf of the plaintiffs and the witness.                 11       A Yes. Let me just -- I have three stacks for
  12          THE VIDEOGRAPHER: Thank you very much.                      12   each suit. Let me just find the Illinois one.
  13          Will the court reporter please administer the               13       Q Okay.
  14   oath.                                                              14       A Yes, I got it. I'll put it to the side here.
  15                 STEFAN BOEDECKER,                                    15       Q Great. And then as we talked, the appendices
  16   having been duly administered an oath in accordance with           16   are pretty voluminous. I think it's 300-and-some pages.
  17   CCP 2094, was examined and testified as follows:                   17   We haven't printed those out, you don't have those in
  18                                                                      18   front of you, but if for any reason anyone needs to
  19                   EXAMINATION                                        19   point out anything in those appendices, you have access
  20   BY MR. SHACKELFORD:                                                20   to those and we can get at them; is that right?
  21      Q Thank you, Mr. Boedeker.                                      21       A That is correct. I don't have a hard copy in
  22         MR. SHACKELFORD: Ms. Borrelli, we had a                      22   front of me, but I can have it printed out and then have
  23   discussion off the record. It's my understanding that              23   it here within minutes hopefully. I know that it's very
  24   we're actually taking the deposition in three different            24   lengthy, but it should be -- it's feasible to print it
  25   cases. So it's -- even though the notice was done for              25   out where I am right now.

                                                                                                                       3 (Pages 6 - 9)
                                                      Veritext Legal Solutions
 800-726-7007                                                                                                           305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 5 of 38 PageID #:3901


                                                           Page 10                                                         Page 12
   1       Q And as I said, I don't think it will be                  1   think I'll have any questions about them, but I just
   2   necessary and that's why we didn't go through the              2   want to make sure that we are complete and that we've
   3   exercise, but if we get there -- and by all means, if          3   got straight what your report is and --
   4   you need to refer to anything in the appendices to             4      A Maybe what I also should point out that
   5   refresh your recollection or to answer the question,           5   there's an Exhibit B as well in the materials that were
   6   then let me know and we'll make sure that we get               6   part of my report, which is entitled List of Documents
   7   whatever you need in front of you. Okay?                       7   Relied Upon, and it's just one page. That is --
   8       A Okay. Understood.                                        8   probably got lost in the resume and the CV, there's
   9       Q Okay. And then as part of what you've got                9   actually another one-pager in there that is Exhibit B
  10   before you, do you have your CV, which I think was            10   from the report.
  11   Appendix 1 to the report?                                     11      Q Thank you for pointing that out. I think I'll
  12       A I do have -- the CV is Exhibit A. I have that           12   probably have no questions about that too, but if we do
  13   in front of me as well.                                       13   we'll get there and literally make sure we're on the
  14       Q Okay. Great. Because I will have some                   14   same page.
  15   questions that you may want to refer to that about.           15          I'm going to need -- we've done this before,
  16           But for each of the three cases we have               16   you and I have done this before, I'm going to dispense
  17   narrative report, CV, appendices and is that the              17   with a lot of the admonitions and other things and just
  18   universe of your complete report for each of the three        18   plow right into it, unless you have any questions before
  19   cases?                                                        19   we jump in?
  20       A There is support materials that I've produced,          20      A I don't have any questions. Thank you.
  21   which are basically calculations that feed into the           21      Q Okay. No reason you're unable to give your
  22   tables and charts that I have through all of my reports,      22   best testimony today, is there?
  23   that I have not here, and those are very voluminous data      23      A No reason.
  24   files, some in the gigabyte size so I didn't bring            24      Q Okay. As I admitted to you off the record,
  25   those.                                                        25   what I really want to do is focus on, for the most part,
                                                           Page 11                                                         Page 13
   1       Q And I don't expect those are committed to                1   things that are new. And for that I'm going to ask you
   2   memory, but those have been made available to us; is           2   to turn to Page 67 in your Illinois report, and about
   3   that right?                                                    3   the middle of the page is a numbered eight and in bold
   4       A That is correct. There was a production done             4   type says "Expectation Survey."
   5   probably the day after the report was issued and these         5          So if you can let me know when you get there.
   6   files were transferred electronically.                         6       A Yeah, this is printed double sided, so I found
   7       Q And then this morning I think I got some                 7   it.
   8   errata sheets that pertain to some of the tables or            8       Q Okay. And put your thumb there if you could,
   9   appendices in the various reports; is that right?              9   and then I'm going to look at Page 3 of that same
  10       A That is correct. There was an errata sheet              10   document.
  11   for a table that was -- the one that was in the report        11       A Page 3?
  12   or the ones I should say that were in the reports were        12       Q Yes, sir.
  13   inserted incorrectly. And so I basically made available       13       A Okay. I'm on Page 3 now. I have both pages
  14   the corrected. Those are like demographic information         14   in front of me.
  15   about the survey participants.                                15       Q Okay. Great. What I'm interested in on
  16       Q Was the same errata done for each of the                16   Page 3 is Paragraph 12 and then subparagraph E at the
  17   three? I printed one out, but I didn't compare them. I        17   bottom of the page.
  18   figured I'd just ask you as a shorthand way.                  18       A I'm reading E, yes.
  19       A The errata sheet looked exactly the same, it            19       Q Okay. And does Paragraph 12E, is that
  20   replaced the entire table that had some entries. And          20   describing the expectation survey that is discussed
  21   I -- I have no explanation how the wrong numbers came in      21   beginning on Page 67 of your report?
  22   there, just incorrect table was inserted the day the          22       A That is correct, E is a high level summary of
  23   reports were submitted and I provided the corrected           23   what is called numeral eight, expectation survey on
  24   table.                                                        24   Page 67.
  25       Q It's all the same to you, is it okay, I don't           25       Q Okay. So the expectation survey,

                                                                                                              4 (Pages 10 - 13)
                                                   Veritext Legal Solutions
 800-726-7007                                                                                                    305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 6 of 38 PageID #:3902


                                                           Page 14                                                           Page 16
   1   Paragraph 12E, tells me the answer to why you did the          1   participants who were consumers of the product, what
   2   expectation survey, would that be accurate?                    2   they expected when they read a certain label.
   3       A I would think so. I mean, it's kind of like              3       Q BY MR. SHACKELFORD: Okay. Looking again at
   4   written in that intent that it's a quick brief summary         4   Paragraph 12E, I'm looking at the last part and it says,
   5   about what the survey is about. And so that hopefully          5   "Whether the alleged misrepresentations and omissions
   6   answers your question of why it was written.                   6   would affect consumers' purchasing."
   7       Q Okay. I thought that was probably the case,              7          So can you explain to me what that means?
   8   but better to hear it from you than for me to guess.           8       A Yeah, when one of the questions was if -- and
   9          Since you've got your CV in front of you, let           9   I could go to specific example, or just answer it more
  10   me ask you this question.                                     10   generally, if something was the case about the product,
  11       A Hold on a second. The CV got shuffled.                  11   then I would ask questions about and if it was an
  12       Q It's okay.                                              12   attribute that may change consumers' preferences for the
  13       A Now I have three stacks in front of me, but             13   product, then the question was would they pay more or
  14   I've everything now.                                          14   less for the product.
  15       Q There we go. How many expectation surveys               15       Q Okay. So I think I understand. I asked you
  16   have you written before the one that's described here in      16   about intent, and if I'm understanding the answer you
  17   your report?                                                  17   just gave me, what you were testing was not a change in
  18       A I have performed multiple surveys to assess --          18   intent but a change in price; is that fair?
  19   descriptively assess consumers' expectations or               19       A Yeah. That is -- I mean, I think it's a fair
  20   understanding. I may not always have called them              20   summary of what this expectation survey did, it just
  21   expectation survey.                                           21   looks descriptively, not in a cause and effect kind of
  22       Q Okay.                                                   22   sense, but descriptively. If something changes, an
  23       A But the essence behind here is to on simple             23   attribute changes, would consumers pay more or less for
  24   scales assess consumers' understanding of certain             24   that particular product.
  25   issues. And so this is like a survey format that is           25       Q Now I'm a little bit lost, I want to make sure
                                                           Page 15                                                           Page 17
   1   frequently used that I have used in the past. Again, I         1   I understand.
   2   might not have always called it expectation survey.            2          Is what you were testing -- I'll describe it
   3       Q Was there some portion -- and I'm looking at             3   and if I screw it up, tell me, but a summary, if you
   4   Page 1 of your CV, was there some portion of any of the        4   knew this, would it have an effect on how much you would
   5   degrees that you pursued that are described under              5   pay?
   6   education section that included as part of the pedagogy        6       A There was one line of questions about would it
   7   writing and feeling and expectation survey?                    7   make it more or less likely, and then one was kind of
   8       A Within my statistics of both undergrad and               8   asking would you -- let me find it here -- yeah, I was
   9   graduate studies, I took statistical sampling and survey       9   looking for the actual wording, yeah. Would it make you
  10   analysis classes. And within those survey design and          10   more or less likely to purchase the dog food shown.
  11   survey roll-out and survey -- or statistical analysis of      11          So it's a change in attributes as explained in
  12   the survey results were part of the content or the            12   the question itself, and then it's the question or the
  13   topics that were taught.                                      13   answers are then listed as changes in -- it goes from
  14       Q Again, referring back to the subpart 12E on             14   far less likely to far more likely to purchase the
  15   Page 3, is it accurate to say that what you were trying       15   product.
  16   to assess in your expectation survey is whether there         16       Q Okay. Again, sort of descriptive. Would it
  17   was a causal impact between the information people were       17   be fair to say you were testing whether a change in
  18   seeing in the survey and their purchase intent?               18   something would cause a change in how much they would
  19          MS. BORRELLI: Object to form.                          19   pay for it?
  20          THE WITNESS: No. That was not the goal of              20       A Yeah, again, but not in a cause and effect.
  21   the survey. So I basically wanted to just figure out          21   I'm describing the results of the questions basically,
  22   what people expect when they read a certain label. But        22   descriptive and give percentages. So if some attribute
  23   I did not analyze the behavior or the purchase intent         23   changes then how much more likely from far less likely
  24   based on those answers. What I did in Section 8 in my         24   to far more likely would somebody change their behavior
  25   report is just describe what consumers -- or                  25   or their choices made.

                                                                                                               5 (Pages 14 - 17)
                                                   Veritext Legal Solutions
 800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 7 of 38 PageID #:3903


                                                          Page 18                                                          Page 20
   1       Q Do you have an opinion whether the -- I'll              1   show these trends that again the omission of something
   2   break them down, whether the misrepresentations caused a      2   negative when disclosed would basically lower the
   3   change in consumer behavior?                                  3   likelihood to purchase. And if a misrepresentation of a
   4       A There's a general trend in the data, again,             4   positively viewed attribute has happened, then the same
   5   I'm describing the data, shows that consumers are more        5   trend showed in the data.
   6   likely to purchase as measured by the two positive            6       Q Based on the trends in the data, do you have
   7   likelihood, more likely and far more likely when              7   an opinion, we'll separate them one at a time, based on
   8   statements that are talking about positive attributes         8   the trends of the data produced by your expectation
   9   are true, and if omissions of attributes that are viewed      9   survey, do you have an opinion whether
  10   generally as negative, then -- and then they actually        10   misrepresentations caused a change in the purchase
  11   have those attributes, then in general from observing        11   intent of consumers?
  12   the data then likely to purchase goes down.                  12       A I think that that is somewhat summarized in my
  13           And that is overall from these descriptive           13   last paragraph in 188 that there is some effect, some
  14   statistics that consumers change -- consumers'               14   causes and effect, but I haven't quantified or deeper
  15   preferences change when negative attributes are omitted      15   analyzed it. And I have stated what I call the
  16   or when positive attributes are basically stated but         16   descriptive level that just shows hugely varying
  17   they are not true. That was the general conclusion. I        17   percentages. And I think that is what I'm concluding in
  18   think it's at the very end in the summary of conclusions     18   Paragraph 188.
  19   I have one little paragraph that summarizes what I've        19       Q And would that same answer apply to omissions
  20   just said.                                                   20   and whether the omissions caused a change in the
  21       Q Just so make sure we're talking about the same         21   purchase intention of consumers?
  22   thing, would that be Paragraph 188 of your report?           22       A That's correct. I think I answered already
  23       A Yeah, that's exactly. It's Paragraph 188 on            23   earlier when the omission of something negative when
  24   Page 78.                                                     24   disclosed causes a change in behavior and the
  25       Q Okay. And in part, Paragraph 188 reads,                25   misrepresentation or the presentation of an attribute
                                                          Page 19                                                          Page 21
   1   "Consumers are misled by Champion's packaging                 1   that's viewed as positive but then turns out to be
   2   misrepresentations and omissions and that the                 2   misrepresentation has the same effect in lowering the
   3   misrepresentations and omissions have an impact on the        3   person's likelihood.
   4   purchase intention of consumers"; is that right?              4       Q Okay. I think I understand what you said, I'm
   5       A That is correct. And I think I used slightly            5   going to try to put it in my words and if I screw it up
   6   different wording when I described it more saying when        6   tell me, but I think if I understand what you're saying,
   7   they -- a misrepresentation of a positive attribute that      7   the results of your expectation survey are directional,
   8   ultimately is not true, then the purchase will be less        8   but you didn't try to quantify the impact; is that fair?
   9   likely. If an omitted negative attribute would have           9       A That's correct. I mean, let me define
  10   been disclosed to the consumer, then the purchase will       10   directional how I view it as a statistical definition.
  11   likely also go down.                                         11   That there is a defect there and defect goes into the
  12       Q And where you say "have an impact," does that          12   direction that I explained. In that sense it is
  13   mean the same thing as causes a change?                      13   directional and the statistical sense has that meaning
  14       A In this sense, I did not do that causal                14   there's an effect, and it is a positive or negative, but
  15   analysis. What I did, I asked those questions and            15   the effect is there, it's in the data.
  16   ultimately concluded based on just a comparison of           16          But what I did not do, and if I understand you
  17   percentages that there's a change that can be observed       17   or your second part of your question correctly, I did
  18   throughout the questions and throughout the different        18   not run a separate model that says the impact is X or
  19   surveys.                                                     19   something like that.
  20       Q Was the survey designed to test whether the            20       Q Okay. This is encouraging. I think we're a
  21   misrepresentations or omissions caused a change?             21   communicating. So thank you.
  22       A It was designed to have a simple descriptive           22          With the CV in front of you, are there other
  23   statistics, which in this case would be the percentages      23   cases that you could point to me where you've done --
  24   for the far less likely and less likely groups versus        24   whether you've called it an expectation survey or not,
  25   the more likely and far more likely groups. And so they      25   where you wrote, fielded and analyzed the results of a

                                                                                                              6 (Pages 18 - 21)
                                                  Veritext Legal Solutions
 800-726-7007                                                                                                    305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 8 of 38 PageID #:3904


                                                           Page 22                                                           Page 24
   1   survey like the one you've called an expectation survey        1   they understood what they expected when they would see a
   2   in your report for this case?                                  2   statement that would say that repairs at a nominal fee.
   3       A Let me just go through. This is a long list.             3   And it also did -- a second part in that survey was to
   4   Sorry. This takes a bit longer, but I'm going as fast          4   figure out what consumers understand under a lifetime
   5   as I can.                                                      5   warranty versus a limited lifetime warranty.
   6          Yeah. For example, I'm on -- it's the No. 6             6          And there's another case that is not on here,
   7   in the deposition listing, which is Page 8 in the CV           7   but that was about Kombucha drinks. In that case I
   8   portion, Exhibit A, and No. 6 is -- that was a class           8   wasn't deposed, but that case settled. And there again,
   9   action where it was about the wording in certain               9   to calculate injunctive relief value I did a survey to
  10   automobile insurance policies, and they are part of that      10   assess the different understandings and expectations of
  11   work was to figure out what people understood when they       11   people when they read some of the statements. Since I'm
  12   read certain sections of the automobile insurance             12   not a Kombucha drinker, I don't recall the exact detail
  13   policy. And this was about some uninsured motorist            13   there, but it was about pasturization of the product and
  14   coverage for accidents, if I recall it properly.              14   the existence of live bacterial cultures in the product.
  15       Q Any others?                                             15       Q Okay. Is that all of them?
  16       A Yes. I'm continuing to go through here.                 16       A Yeah, that comes to mind by going through the
  17       Q I appreciate that. Thank you.                           17   CV and -- and yeah, jogging my memory about this one
  18       A No. 22, there was also some survey work                 18   case that is not on here.
  19   involved there, that was a case alleging discriminatory       19       Q Okay. Thank you for that.
  20   distribution of public funding for different public           20          And I just want to go back and work them in
  21   transportation modes. And they were -- a survey work of       21   order, so No. 6, the auto insurance case, were you
  22   users of the different modes of transportation. And           22   testing a causal proposition with the survey you did in
  23   they had questions about expectations of how money was        23   that matter?
  24   spent and how it affected their particular mode of            24       A No. I would not call it a causal effect. The
  25   transportation that they were using most.                     25   question was about the wording under this uninsured
                                                           Page 23                                                           Page 25
   1          Another example is on Page 10, J. Morrison              1   motorist section of the policies, what was actually
   2   versus The Vons Company. Part of that case was there           2   covered by that. There have been accidents, consumers
   3   was -- I was retained by The Vons Company and it was a         3   had not been paid. In that case I was retained by the
   4   class action about misleading coupon redemption                4   insurance company. And so there was a class action and
   5   policies. And their part -- the wording of particular          5   the question was, was there something wrong with the
   6   coupon campaigns was tested there, which would -- in the       6   wording in the policy.
   7   context of this case I call that an expectation survey.        7       Q Okay.
   8   And there I think it was particularly about double             8       A And so in that case, counsel actually had
   9   coupon campaigns and the expiration of those double            9   different interpretations and then I designed a survey
  10   coupons.                                                      10   that would test the different interpretations.
  11          Should I continue?                                     11       Q Okay. In No. 22, the Metropolitan
  12       Q If there's any others, because I want to loop           12   Transportation case that we talked about, the
  13   back on some of those and just probe with you. I want         13   transportation money, did your work test a causal
  14   to make sure we get a complete list. By all means, take       14   proposition in that survey?
  15   as long as you need.                                          15       A No, it was not a causal proposition. It just
  16       A In No. 82, there is the Haney versus Costa Del          16   was a descriptive proposition to I would say measure
  17   Mar, this was also associated federal case and after the      17   consumer sentiment. At that time it was actually the
  18   case settled for the computation of the value of              18   Bay Area, there was all the money went into BART. And
  19   injunctive relief, I performed what could be called an        19   so other modes of transportation were basically -- not
  20   expectation survey, and that case was related to              20   defunded but funded at a lower level. And the survey
  21   warranties. And let me just -- there was something that       21   was about is it worth to get a lot more cars off the
  22   was used that was called nominal fees for repairs. And        22   street by getting people to using BART at the cost of
  23   there was a second issue, the lifetime warranty versus a      23   potentially closing bus lines. It was along those
  24   limited lifetime warranty. And in that case I did a           24   lines.
  25   survey of purchases of those sunglasses and assessed how      25          So it was not a cause and effect, but it was

                                                                                                               7 (Pages 22 - 25)
                                                   Veritext Legal Solutions
 800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 9 of 38 PageID #:3905


                                                           Page 26                                                            Page 28
   1   assessing consumers' change in preferences and                 1   really the goal of the exercise there.
   2   perceptions about something that changed in their daily        2       Q I think I understand. Let me put it in my
   3   routines, like, for example, a closed bus line would be        3   words, and if I screw it up, tell me. But were you
   4   viewed negative by someone who doesn't use BART, for           4   performing a survey to test what people told you they
   5   example, BART gets more funding, it was along those            5   thought or how they would behave and then you were able
   6   lines.                                                         6   to compare those responses to a body of data to see how
   7       Q And in the Metropolitan Transportation case,             7   well they matched up?
   8   did you write the questions for that survey?                   8       A That is -- I would say at the higher level
   9       A The questions were -- there were certain legal           9   that is correct. The individuals have opinions about
  10   issues, because this was a discrimination case. And so        10   their behavior, their purchase behavior, which then
  11   the legal aspects were phrased by the attorneys, but          11   could be tested against objective purchase data.
  12   then there were other more consumer perception, consumer      12       Q Okay. In the Costa Del Mar case, the one
  13   preference questions there that I -- I would say it was       13   involving the sunglasses, did your work there test a
  14   a joint product, but I did not touch the legal issues         14   causal proposition?
  15   that they wanted to assess that were relevant for the         15       A I can explain what I did and then I can see if
  16   discrimination claims.                                        16   there's any way of interpreting that as a causal.
  17       Q Probably a safe way to proceed.                         17       Q Let's do that.
  18          Do you remember, was there a control group as          18       A Again, the goal was after the case had settled
  19   part of the survey experiment you did in the                  19   and injunctive relief had been negotiated or ordered,
  20   Metropolitan Transportation case?                             20   and what I really tested is when consumers read, for
  21       A The service that was done by category of                21   example, what I recall vividly is that nominal fee, what
  22   public transportation, let's say the mode of public           22   is over the lifetime of a pair of sunglasses, and these
  23   transportation. And the results from -- think about if        23   sunglasses were expensive, they were like 2, $300, what
  24   there were four modes I designed the system where every       24   would consumers view as a nominal fee.
  25   -- every permutation of pairs that was possible. And so       25          I don't think that can be viewed as causal.
                                                           Page 27                                                            Page 29
   1   I used these permutations as built-in control groups.          1   And the warranty part of that was like this point -- or
   2       Q In the Vons case, were you testing a causal              2   the difference between lifetime warranty and limited
   3   proposition there?                                             3   lifetime warranty, and that was really more like
   4       A Their proposition was causal in the sense                4   probably in the truest sense of the word, an expectation
   5   the -- I had all of the frequent shopper transactions          5   survey, what do consumers expect when they view a
   6   and the ones that -- like this Vons club card. And the         6   description like that, then how do they actually view or
   7   question there was does coupon -- do coupon campaigns,         7   value that.
   8   and the wording in coupon campaigns and the redemption         8          So I asked the questions as a percentage of
   9   of coupons, do they cause differences in purchase              9   the purchase price in absolute dollar terms across
  10   behavior as measured by the transaction data that I had       10   different groupings within the class and then the test
  11   in that case.                                                 11   to come up with -- with the value of that statement --
  12       Q So let me make sure I understand. Were you              12   or the difference in value, I should say.
  13   analyzing data that existed or were you fielding a            13       Q Do you recall whether any controlled group was
  14   survey of consumers, or maybe both?                           14   used in your work in the sunglass case?
  15       A It was both. The data themselves were                   15       A In this case, there was no control group
  16   millions of transactions of consumer purchases. And           16   necessary because it was the purchases -- in the control
  17   then there was the second aspect to see how consumers         17   groups who were indirectly there that people were given
  18   assessed a situation I would say subjectively is              18   the questions as a dollar, as a percentage, so I created
  19   probably the best way. I feel that -- like a consumer         19   built-in controls, it was looked at both, that was the
  20   says, "Oh, yeah, I see this," and then it changes and we      20   argument we used to compare the results.
  21   had the data -- or I had access to the data and so I          21       Q And then finally on the Kombucha drinks, was
  22   could test statistically speaking if there was a              22   there a causal proposition being tested in that work?
  23   correlation between what the consumers thought about          23       A Again, there was the difference between the
  24   those coupon campaigns, and then the data would be able       24   way this Kombucha drink was done, but the difference
  25   to show either the same or different picture. That was        25   between the live cultures and pasteurizing something,

                                                                                                                8 (Pages 26 - 29)
                                                   Veritext Legal Solutions
 800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 10 of 38 PageID #:3906


                                                             Page 30                                                           Page 32
    1   Louis Pasteur, that's his name, pasturizing something           1   applications and then contacted the survey -- the
    2   and then basically after the fact including the                 2   individuals or the respondents.
    3   cultures. So that was really more like explaining what          3      Q Going back to the transportation one just for
    4   they had purchased, the consumers, versus what they             4   a second, do you recall who made the decision to
    5   thought they were purchasing and then see if there's a          5   actually talk to people as they got off public
    6   potential difference in how much more value the original        6   transportation as opposed to using an internet panel
    7   recipe, so to speak, where the pasteurization process           7   survey?
    8   takes place.                                                    8      A I don't recall that, how the decision was
    9      Q Did you write the questions yourself in the                9   made. That case is also probably at least, I don't
   10   survey you did in the Kombucha drink case?                     10   know, ten, 12 years ago. And I don't recall how the
   11      A Yes. That was basically getting the                       11   decision was made.
   12   definitions of the attributes in questions and there was       12      Q Okay. Regardless who made the decision, and I
   13   really no -- no legal interpretation. And same as the          13   take it you agreed with the decision and the
   14   sunglass case. I just defined -- I didn't go into the          14   circumstances?
   15   legal aspects of the warranties there, I just defined          15      A That is correct.
   16   what the -- what basically the warranty said and then          16      Q Talking about your expectation survey in your
   17   how the injunctive relief changed in the wording               17   report here, do you recall, did you do a pretest of the
   18   contrasted back to the original wording.                       18   questions in this expectation survey?
   19      Q And in the Kombucha case was any control group            19      A Usually in surveys I use the first smaller
   20   used?                                                          20   number, 50 years old, whatever comes back within day one
   21      A There were only the plaintiffs, there was no              21   basically to -- to do some interpretation. Right now I
   22   special control group.                                         22   don't see the survey in front of me so I don't know if
   23      Q In any of the survey works that we just talked            23   we had particular questions in there. So right now I
   24   about, and I'll try to do it collectively, do you recall       24   don't recall.
   25   using a pretest in any of these examples?                      25      Q We're talking about 15 paragraphs, 16
                                                             Page 31                                                           Page 33
    1       A The rollout of the first few, that number                 1   paragraphs in describing it.
    2   varied, I don't recall exactly how large it was, but I          2          Is there anything in this -- under Section 8,
    3   test the survey instrument, and I know the very first           3   is there any paragraph that I could look to that would
    4   one, that was not an internet panel survey, that was,           4   describe for me any pretest that you did?
    5   you know, from the early 2000s.                                 5       A Let me just find this here. See, the question
    6          But they have -- the survey company who                  6   was in the -- and I'm on Page 69 right now on Table 17.
    7   conducted the survey included a pretest that I then             7   And there at the bottom it says a clear understanding of
    8   looked at, diagnosed that there was no misunderstanding         8   the 493 versus no, the seven individuals.
    9   or confusion in that survey and didn't have to change           9          Well, when that question was in there, then I
   10   anything.                                                      10   would have looked at the first 50 or so, usually
   11       Q Were the rest of these examples all internet             11   whatever comes in after the first day and look at those
   12   panel surveys?                                                 12   answers and then made the decision that the percentage
   13       A I -- I mean, definitely the Kombucha and the             13   is so small that no changes are necessary.
   14   transportation was not an internet panel. There was            14       Q Did you write the questions for your
   15   actually the survey company went out to interview people       15   expectation survey in these cases?
   16   as they were exiting particular public transportation          16       A Yes. I mean, I worked with the team and we
   17   vehicles.                                                      17   looked at the statements themselves and then I decided
   18       Q From what you've described to me I think that            18   how to phrase the intro to the question. And then also
   19   makes sense in that circumstance, all the others as you        19   how to basically get the answer choices. Because in
   20   can recall were internet panel surveys?                        20   this case, I did not go through all possible
   21       A That is my recollection, because I know that             21   permutations, I basically focused on some of them to
   22   there was one that we had millions of the frequent             22   show a trend or to test if a trend exists. And so the
   23   shopper cards and then we outsourced that personally. I        23   different categories basically I put together after
   24   don't conduct the survey myself, the company who did the       24   discussions with the team.
   25   survey there used information from the frequent shopper        25       Q And who else was on the team?

                                                                                                                 9 (Pages 30 - 33)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                       305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 11 of 38 PageID #:3907


                                                             Page 34                                                             Page 36
    1      A In this particular instance there was a                    1      A Yeah, that's what it says.
    2   Dr. Groehn, G-R-O-E-H-N, he's a director in BRG's D.C.          2      Q Okay. What's the significance of the
    3   office, and then there's also Mia Kim, she's at the             3   84.2 percent number?
    4   consultant level and is in the Los Angeles office.              4          MS. BORRELLI: Object to form.
    5      Q Anyone else?                                               5          (Reporter clarification.)
    6      A I think that those two individuals were the                6          THE WITNESS: The question was what is the
    7   ones that I recall. I don't know, maybe pulling                 7   significance of the number, Mr. Shackelford?
    8   together the tables or so may have been a more junior           8      Q BY MR. SHACKELFORD: Yes.
    9   level staff person, but I do remember having discussions        9      A The significance of the number is that the
   10   with those three individuals.                                  10   large majority of respondents expect fresh ingredients,
   11      Q And what did Dr. Groehn do, what was his role             11   only fresh ingredients when it's stated on the package.
   12   or her role?                                                   12      Q Okay.
   13      A He's male. He basically had worked with me on             13      A So that's a source that with a statement comes
   14   this case, he also had worked on the Minnesota case.           14   an expectation of the consumer who's buying that
   15   And so we would discuss the framing of the original            15   product.
   16   question that you see at the top of the figures on Pages       16      Q What percent of respondents would agree that
   17   70 and following. And then we looked at the phrasing of        17   the dog food had only fresh ingredients without being
   18   the expectations themselves.                                   18   exposed to the fresh statement?
   19           So that was his role, he and I had discussions         19      A This particular question was asked with
   20   and we would put it down.                                      20   respect to the fresh statement. So I did not test -- I
   21      Q And then Mr. or Ms. Kim, what was that                    21   did not separately test what the number of consumers is
   22   person's role?                                                 22   who expect that without having seen the statement. This
   23      A Ms. Kim was more junior, was part of the                  23   was really a test devised to specifically look at the
   24   discussions then probably wrote it down in the document        24   statement itself and not compare it to a group that
   25   that I reviewed.                                               25   would not see the statement.
                                                             Page 35                                                             Page 37
    1       Q Was any control group used in the expectation             1      Q Based on what you told me, do you have an
    2   survey in your report in the Illinois case?                     2   opinion from your survey whether the people who would
    3       A I mean, there was no control group necessary              3   expect the dog food to contain fresh ingredients who had
    4   because the participants were all individuals in the            4   not seen the statement, would that number be more than
    5   market for dog foods, premium dog foods and therefore,          5   84.2 percent, less than 84.2 percent, exactly
    6   they saw all the same questions.                                6   84.2 percent or the survey doesn't allow you to form an
    7          THE REPORTER: Counsel, I'm sorry. Could we               7   opinion?
    8   just take a two-minute break?                                   8      A That's a good question. Let me ponder that
    9          MR. SHACKELFORD: Absolutely.                             9   for a second. Because here I asked with reference to a
   10          THE VIDEOGRAPHER: We are off the record. The            10   statement that the participants saw an 84.2 percent
   11   time is 1:16 p.m.                                              11   answer. And right now I could not tell you the
   12             (A brief recess was taken.)                          12   magnitude of that group, if it's the same respondents
   13          THE VIDEOGRAPHER: We are back on the record.            13   that would have made that statement about fresh
   14   The time is 1:22 p.m.                                          14   regardless of having seen it.
   15       Q BY MR. SHACKELFORD: Mr. Boedeker, would you              15          So the answer cannot be given based on the
   16   find Paragraph 179 in your report, it's on Page 70 here        16   data that I have.
   17   in the expectation survey, and just let me know when you       17      Q Okay.
   18   found that?                                                    18      A I mean, anything else would be speculation.
   19       A I'm right there.                                         19   And of course people can speculate, but I refrain from
   20       Q Okay. Great.                                             20   that in the deposition.
   21          And your report here in this paragraph said,            21      Q Okay. I think we can do this quickly. The
   22   "84.2 percent of respondents either agree or strongly          22   same would be true with respect to regional, you didn't
   23   agree that the advertised dog food does only contain           23   ask them the question without reference to regional and
   24   fresh ingredients unless otherwise specified"; is that         24   then compare that to the answer by showing them
   25   right?                                                         25   regional?

                                                                                                                 10 (Pages 34 - 37)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                        305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 12 of 38 PageID #:3908


                                                        Page 38                                                            Page 40
    1      A That is correct. The design of the subsequent          1   deemed it unnecessary that control groups would be
    2   questions is always with reference to a particular          2   needed, simply for the fact that I wanted to look at
    3   statement or a particular omission, but they're not         3   purchases in the market, how they viewed this. And as
    4   comparing that to something without pointing out the        4   long as that number is -- let's say highly positive, I
    5   statement itself.                                           5   think here's an example of 85 percent, it was not
    6      Q Okay. And so then the same is true for                 6   necessary to know what people expect otherwise.
    7   biologically appropriate, "Nourish as nature intended";     7        Q Of the -- let's look at Table 17 if we could,
    8   correct?                                                    8   and that's on Page 69.
    9      A That is correct.                                       9        A Okay. I'm right there.
   10      Q Okay.                                                 10        Q Okay. From this are you able to tell me, and
   11          THE REPORTER: So, Mr. Shackelford, we have          11   if it's not here but it's someplace else, that's fine,
   12   lost your visual.                                          12   I'll take that as an answer, but are you able to tell me
   13          MR. SHACKELFORD: I beg your pardon. I'm             13   how many people of the 500 respondents summarized in
   14   shuffling papers, I turned myself off.                     14   Table 17, how many of them had purchased an Acana
   15      Q BY MR. SHACKELFORD: In Paragraph 177.                 15   product?
   16      A Okay.                                                 16        A It is not in this table, so I would have to
   17      Q You say the "Respondents were randomly                17   dig into the underlying data to see what the information
   18   assigned to the Orijen and Acana study."                   18   is, but it's not reported in this table.
   19          Does that mean that there were approximately        19        Q Would the same be true for Orijen?
   20   250 respondents in each?                                   20        A Yeah, that's correct. Same answer.
   21      A Yes. The randomization that was done for each         21        Q And does the -- Table 17 doesn't tell us how
   22   incoming for the respondent, there was a 50-50 chance      22   many of the respondents were from Illinois or any other
   23   that they were called one way. And I could look, I         23   state, does it?
   24   mean, if you flip a coin a certain number of times, I'd    24        A That is correct. The expectation survey was
   25   say 500 times, it may be that one comes up 247 and one     25   done across the states or the -- in the three reports,
                                                        Page 39                                                            Page 41
    1   comes up 253.                                               1   this particular survey was not conducted separately in
    2      Q And that's why I said approximately. The big           2   all three states, it was conducted once and then posted
    3   thing I wanted to make sure I understood is that the        3   as information. So they were all -- I would say the
    4   number of respondents to each survey is not 500, it's       4   respondents could come from a diverse background, right,
    5   approximately half that number; correct?                    5   that's not only focused on Illinois or New York or
    6      A That is correct. And I don't think the -- I'm          6   Michigan.
    7   looking at Table 17, I just break it down by the            7       Q Do you know if any or all of those three
    8   demographic questions, but overall the sample size was      8   states were overweighted in the survey respondents?
    9   500.                                                        9       A You mean the expectation survey?
   10          (Reporter clarification.)                           10       Q Yes, sir.
   11      Q BY MR. SHACKELFORD: If it was 253, 247,               11       A I would have to check that. To the best of my
   12   sounds like not a big deal, it's a statistical anomaly     12   recollection, it was not. There were no quotas, but I
   13   of assigning people at random; is that right?              13   could check that, it's not in the table here,
   14      A And it's not a statistical anomaly, it's just         14   unfortunately.
   15   the statistical nature of --                               15       Q Okay. But make sure I'm clear. If I wanted
   16      Q How it worked out?                                    16   to know the answer to the question of the 500
   17      A I had to say that.                                    17   respondents to your expectation survey, if I wanted to
   18      Q And I deserved it in fairness.                        18   know how many of the respondents lived in Illinois and
   19          Do you recall any discussion with the team          19   bought an Acana product, those numbers are in the backup
   20   that you identified for me earlier whether it would be     20   data, fair?
   21   appropriate to use a control group with your expectation   21       A Yes, there should be a spreadsheet in there
   22   survey?                                                    22   that has -- basically the columns are all the questions
   23      A There were discussions and then I basically --        23   and the rows are the respondents. And then we just have
   24   based on the -- let's put it this way, based on the        24   to find the intersection point with the column that
   25   scope of what the survey was supposed to measure, I        25   designates state, for example, with the particular

                                                                                                            11 (Pages 38 - 41)
                                                 Veritext Legal Solutions
  800-726-7007                                                                                                   305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 13 of 38 PageID #:3909


                                                             Page 42                                                          Page 44
    1   individual. And then that way one would be able to              1   in some degree of specificity.
    2   identify the individualized information. It's not               2          The Reference Guide on Survey Research by
    3   summarized in Table 17.                                         3   Shari Diamond, Third Edition, 2011, that's the chapter
    4       Q Got it. And do you recall -- and if need be               4   that you were talking about that Shari Diamond wrote;
    5   we can dig up the appendix, I don't think it'll be              5   correct?
    6   necessary, but by all means if you want to look at it           6       A Yeah, that sounds familiar.
    7   we'll take the time to pull it up, but do you recall the        7       Q Okay. And this is within the reference manual
    8   questions in the expectations survey by and large were          8   on scientific evidence, it's one of the particular
    9   phrased as agree or disagree-type questions?                    9   chapters that begins in the third addition on Page 359.
   10       A There were -- some of them -- five scale, a              10   I'm looking at a section -- passage -- it really begins
   11   five-point scale, there was agree, strongly agree and          11   at 391 under the heading "Did the Survey Use Open-Ended
   12   then down to strongly disagree. And the other one were         12   or Closed-Ended Questions, Was the Choice in Each
   13   in terms of far more likely, more likely, neutral in the       13   Instance Justified?"
   14   sense, either/or and then less likely, much less likely.       14          So that's for orientation, I'm going to move
   15          But there was always a five-point scale used.           15   ahead a few pages and I'm just going to read you from
   16   And one of them for particular questions used the degree       16   near the top of Page 394. And again, I appreciate you
   17   -- or strongly agree to strongly disagree scale.               17   don't have it with you, but I'll read the content, set
   18       Q And if I understand, Paragraph 179 of your               18   the framework and then ask the question. So here's what
   19   report, that's basically what you're telling me with           19   Professor Diamond has to say, "One form of closed-ended
   20   respect to the range of options on agree, disagree; is         20   question format that typically produces some distortion
   21   that fair?                                                     21   is the popular agree/disagree, true/false or yes/no
   22       A That is correct. So that's in the table, I               22   question. Although this format is appealing because it
   23   mean, it's very small, but the very dark one would be          23   is easy to write and score these questions and their
   24   the strongly agreed and then you'd go to the right from        24   responses, the format is also seriously problematic.
   25   there.                                                         25   With its simplicity comes acquiescence," and then
                                                             Page 43                                                          Page 45
    1       Q Is the range of options from strongly disagree            1   there's a quote, "'The tendency to endorse any assertion
    2   to strongly agree, is that an open-ended or a                   2   made in a question regardless of its content,' is a
    3   close-ended-type question?                                      3   systematic source of bias that has produced an inflation
    4       A This is a question that would be considered               4   effect of ten percent across a number of studies. Only
    5   closed end, because the answer choices are given. An            5   when control groups or control questions are added to
    6   open-ended version here would just be what do you think         6   the survey design can this question format provide
    7   about the following statement and then the person could         7   reasonable response estimates."
    8   write down their answer.                                        8           That's the end of the statement.
    9          That's typically the difference between open-            9           Do you recall taking that commentary into
   10   and close-ended questions. The five-point scale is used        10   account when you were writing the expectation survey?
   11   in a very large number of consumer surveys. And so I           11           MS. BORRELLI: Objection to the extent that
   12   adopted that for this survey.                                  12   Mr. Boedeker does not have that text in front of him and
   13       Q And I know elsewhere that you've cited                   13   you've not entered it as an exhibit.
   14   Shari Diamond's work on survey methodology elsewhere in        14           MR. SHACKELFORD: I'm happy to mark it and
   15   the report.                                                    15   have a copy entered as an exhibit. And I don't know
   16          Do you recall that?                                     16   that it would help for purposes of today.
   17       A Yes. And she's probably in here with her                 17           MS. BORRELLI: Yeah. He can go ahead and
   18   work. That's also in the scientific manual of evidence.        18   answer the question.
   19       Q Are you familiar with her commentary on the              19           MR. SHACKELFORD: Sure.
   20   type of close-ended agree/disagree questions and their         20           THE WITNESS: My reason for not being able to
   21   propriety for use in surveys that don't have a control         21   give an answer is that I would have to see it in context
   22   group?                                                         22   and I'm willing to give that answer once I get the depo
   23       A At the moment I don't recall that exact cite.            23   transcript back, but right now, as you said, there's
   24       Q Okay. I am looking at -- I appreciate you'll             24   many, many pages missing between the chapter heading and
   25   have to take my word for it, so I'm going to identify it       25   then what you read. And again, there's so many

                                                                                                               12 (Pages 42 - 45)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 14 of 38 PageID #:3910


                                                            Page 46                                                           Page 48
    1   different surveys in trademark infringement service            1   I was trying to get at?
    2   where the exact wording matters very much. Different           2       A My team and I came up with that, we obviously
    3   things are of the essence.                                     3   shared the resulting survey with the attorneys before we
    4          And again, I don't know the studies that                4   launched it.
    5   Shari Diamond or Professor Diamond refers to where             5       Q Okay. That is what I was interested in.
    6   ten percent of distortion has been observed. Here I'm          6          In the expectation survey, did you use any
    7   simply describing the results, and the results are what        7   decoy statements?
    8   they are. And in that simple scale I do not see how            8       A No, I don't think in this one there were any
    9   people would give a wrong, incorrect or distorting             9   decoy statements, I'm just going through here.
   10   answer because they were told just tell me what you           10       Q Oh, sorry. You answered the que -- I thought
   11   think and when you think you strongly agree with the          11   you were looking through again, beg your pardon.
   12   statement then they strongly agree.                           12       A Oh, I thought there was no question pending.
   13          I don't see a distortion here because these            13   Sorry.
   14   survey answers are not used for predictive or projection      14       Q I thought you were looking through to make
   15   purposes, but otherwise I would really need to read that      15   sure, but the last question was were there any decoy
   16   particular section of the Diamond chapter in the              16   statements in this section and I think your answer was
   17   reference manual to give a more informed answer. This         17   no; is that right?
   18   was just very high level here.                                18       A That's correct, yeah.
   19      Q I think we're still on the same page of the              19       Q Okay. You use the expression "Is formulated
   20   report there, Page 70, Figure 12, let me know when you        20   what dogs would eat in the wild."
   21   have that in front of you.                                    21          Can you explain to me how that relates to
   22          I think I can do them all at once. What I'm            22   fresh?
   23   interested in is the printed information to the left of       23       A Yeah, in the wild there's no -- no
   24   the four bars.                                                24   conservation process in the wild. Dogs eat fresh food.
   25      A Okay. I see it.                                          25   And so that's kind of like a simple explanation there.
                                                            Page 47                                                           Page 49
    1       Q Okay. And so the first one -- just to orient             1       Q Figure 13, the expressions there to the left
    2   us, the first one reads, "Contains only fresh                  2   of the bars, are those also things that you and your
    3   ingredients unless specifically stated otherwise on the        3   team came up with as ways of paraphrasing information on
    4   packaging," and then there are three more.                     4   the package?
    5           My question is this: Who wrote the words in            5       A That is correct. I mean, that is pretty much
    6   each of those expressions?                                     6   the use of the figures, it's kind of a sentence or so
    7       A They are paraphrasing information from the               7   that is derived from knowledge about the product in
    8   product descriptions. So that's kind of what I simply          8   general to the work I've done on this case and in the
    9   in -- paraphrased. It's not verbatim what's out there,         9   past on these kind of cases.
   10   but it's close to what people would have viewed on the        10       Q And then the expression there in Figure 13,
   11   screens before when they were shown the products.             11   "Does not contain any grains," how does that relate to
   12       Q Okay. I think I understand that.                        12   regional?
   13           What I was trying to get at is that were these        13       A Maybe when I said that there are no decoys in
   14   your words -- they're not direct quotes from the              14   there, this could have been some decoy like that. And
   15   package, we know that; right?                                 15   so from that end it's -- there doesn't have to be a
   16       A They're not direct quotes. For example, the             16   direct relation to regional.
   17   wording "unless otherwise stated on the packaging,"           17       Q Would it be accurate to say then that the
   18   those are like labels that are put in there. If it says       18   grains was included as a decoy?
   19   on the package that it's fresh, but there may be some         19       A It's possible. I don't recall the decision
   20   not fresh ingredients in there, then that's what I            20   about that particular descriptor on the left side, if we
   21   wanted to capture with this first example you picked.         21   wanted to consciously improve a decoy or not.
   22       Q And what I really was trying to get at is to            22       Q The expression in Figure 14, you've told me
   23   make sure whether those expressions were things that          23   that basically extrapolated all of these or paraphrased
   24   your team came up with from the package or whether they       24   from contents on the bags, but I'm interested in the
   25   were written by the lawyers or someone else, that's what      25   one -- the very last one, "Has high palatability."

                                                                                                               13 (Pages 46 - 49)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 15 of 38 PageID #:3911


                                                            Page 50                                                           Page 52
    1          Was that used as a decoy statement in this              1   just those five things and then they put in -- going to
    2   portion of the survey?                                         2   the scale, the one to five scale and click the one they
    3       A Again, I don't recall making a conscious                 3   most agreed with.
    4   decision to include that as a decoy, but high                  4      Q But if you flipped it and said, "For
    5   palatability was one of the -- the piece of information        5   biologically appropriate statements, I would expect that
    6   that was actually on -- I don't know which exact box it        6   the dog food shown contains heavy metals," then you
    7   was on, but that's something that I had read in the            7   don't have a "not" and you'd just be flipping it; right?
    8   course of the work on this case.                               8      A Then -- yeah, if the question is biologically
    9       Q Sure. When you and your team put together the            9   appropriate, I would expect that and then a consumer
   10   statements, did you ever look for ways to rewrite the         10   would read that. Since I haven't asked the question
   11   questions to avoid using "not"? In other words, more          11   that way by looking at these results what they expect to
   12   affirmative statements as opposed to negating                 12   not find, I would expect -- sorry -- a lot of expect in
   13   statements?                                                   13   this context, but I would expect that a lot of people
   14       A In this particular instance, when testing the           14   would say, "No, I strongly agree with that statement."
   15   effect of omissions, I think the "not" is the only way        15          And I can infer that from having that "not" at
   16   of phrasing it properly. I don't think that that causes       16   the descriptor level that the strongly agree is very
   17   confusion or bias when I'm showing biologically               17   large, it's 50 -- no, 44.9 percent in the first bar.
   18   appropriate. It wouldn't make a lot of sense in my            18   And so knowing that 44.9 percent and then 38.9 percent
   19   opinion to ask do you expect that the product                 19   agree or strongly agree do not have heavy metals. If
   20   biologically appropriate contains a chemical or heavy         20   the question had been phrased along the lines that you
   21   metals, for example.                                          21   suggested that there's no "not" in there, then asking
   22          So therefore, I wanted to figure out when              22   the same participants I would expect to have not more
   23   something positive is stated what do consumers expect to      23   than 50 percent or so saying that they do expect heavy
   24   get or not get. And in this case, the question was do         24   metal in there.
   25   they expect anything negative when they buy biologically      25      Q And the reason I ask the question is simply
                                                            Page 51                                                           Page 53
    1   appropriate labeled product.                                   1   you're familiar with academic literature that critiqued
    2       Q Hypothetically you could have written it, it             2   negative statements as being fatiguing and burdensome to
    3   said -- on the omissions you could say, "The dog food          3   respondents?
    4   shown contains heavy metals," and then test whether they       4       A I mean, there are studies out there when every
    5   agreed or disagreed with that statement; right?                5   single question and every single choice is like that,
    6       A Yeah, what is the question there? I know what            6   but here since it's such a short survey with just a
    7   your question is, but what is the question that you're         7   handful of questions, and then I think the reader of
    8   trying to present to the -- to the participant? I don't        8   such a question "biologically appropriate" again is
    9   see that what you phrased is a question to the                 9   viewed by and large as positive, then asking if they
   10   participant.                                                  10   expect something negative in there I don't think leads
   11       Q But you're putting it in the form of a                  11   to confusions one way or the other.
   12   statement and then asking them whether they agree or          12          If you're asking, "Do you expect there's a
   13   disagree, that's really the question; right?                  13   positive statement, a positive attribute and then do you
   14       A Let me ponder that. I mean, I would think if            14   expect something negative or do you not expect something
   15   I had this -- I take Figure 14 as an example. And then        15   negative?"
   16   the question -- I could have put that "not" in the            16          I don't think the confusion in more
   17   overarching question, like when I'm seeing biologically       17   complicated surveys of the like that you cited from
   18   appropriate I do not expect that the dog food shown           18   literature about is not applicable here. I think the
   19   would, and then everything else would be positive.            19   questions are very clear and very simple. And I don't
   20          There's one point where the "not" has to be            20   think there's any worry about that confusion.
   21   put in there. And so I put it in the descriptors to the       21       Q Okay. And you didn't field any sort of draft
   22   left of the box. And that's kind of like when the             22   or pretests where you took out the negative statements,
   23   survey was presented on the screen there would be the         23   phrased them positively so that we could compare if
   24   overarching question. And again, there were no bars           24   there was a difference in the responses between the two
   25   with percentages yet. What the participants saw was           25   types; correct?

                                                                                                               14 (Pages 50 - 53)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 16 of 38 PageID #:3912


                                                         Page 54                                                          Page 56
    1       A No. The only question I asked, "Did you             1     immediately the person who looks at it and says, "Rolex,
    2   understand what you were asked in those questions?"       2     $50," they think it's a knockoff, even if you're not
    3          And since that number was very, very small         3     talking about knockoff products, there's some
    4   expressing non-understanding, I didn't feel the need to   4     supposition or beliefs just by virtue of communicating
    5   change that.                                              5     that information that may seep in even if you're not
    6       Q Okay. And the expectation survey as we're           6     asking questions about that; isn't that true?
    7   looking at screenshots, and again, if we need to pull     7             MS. BORRELLI: Object to form.
    8   the appendix we can, but they were shown as suggestion 8                THE WITNESS: That's really more like in
    9   of the prices of the products when they were asked to     9     measuring behavioral changes. And again, as a
   10   look at the bag; right?                                  10     statistician and economist I -- I can analyze data, but
   11       A In the expectation survey in the -- in the         11     I would not draw conclusions on that.
   12   introduction of the survey, I believe there was a -- a   12             But I cannot rule out that somebody seeing a
   13   situation was set.                                       13     Rolex and a $50 price even close to it, that that frame
   14       Q It didn't necessarily purport to be an actual      14     of reference make them think it's a knockoff. I can't
   15   price, but it was a frame of reference for the price, is 15     rule that out, but I didn't study that in particular.
   16   that a fair characterization?                            16         Q BY MR. SHACKELFORD: And are you able to tell
   17       A It was definitely a frame of reference, which      17     me -- the price point you chose was $114.99, do you know
   18   does not say that that price is not the price of the     18     how you settled on that price?
   19   actual product. But I viewed it more as a frame of       19         A I don't recall that. It must have -- if you
   20   reference.                                               20     can tell me -- I don't look at that document, but
   21       Q Okay. And would you agree that when you            21     whatever the bag size is and the product and then I
   22   provide that frame of reference, it by itself can create 22     picked the price that was relatable.
   23   certain expectations about the product on the part of    23         Q Okay. As the questions came up and the way
   24   people answering the questions that come after?          24     the survey was fielded, were the responses in each
   25       A I mean, the expectation by showing a price         25     prompt randomized or did they come up the same way each
                                                         Page 55                                                          Page 57
    1   there -- it's not $150 or $25. It's a price that would      1   time?
    2   be representative of prices of Acana or Orijen,             2      A The -- the questions themselves or do you mean
    3   depending on where somebody was assigned would see. And     3   the five-point scale?
    4   so by buying premium dog food, of course consumers have     4      Q No, not the five-point scale, but, for
    5   expectations.                                               5   example, in Figure 13 you've got three different
    6       Q And then similarly, just hypothetically, if           6   agree/disagree statements there.
    7   you showed an image of a Rolex watch and it had the         7          Were those randomized or did they come up in
    8   Rolex image on it, but you said, "Here's a watch offered    8   the same order every time?
    9   for purchase for $50," those two pieces of information      9      A They were randomized.
   10   may have some impact on what the respondents think about   10      Q Okay. Do you know how the randomization was
   11   that product before any other questions are asked,         11   done?
   12   wouldn't you agree?                                        12      A It's basically a simple algorithm that the
   13          MS. BORRELLI: Object to form.                       13   vendor uses. Say we have three and then there's a
   14          THE WITNESS: If the differences are as              14   certain number of how you can organize three in order.
   15   extreme as you said, the Rolex and then you talk about a   15   So if you had one, two, three, one, three, two, two,
   16   $50 watch or the Ferrari and you're talking about a        16   three, one, three, one, two and three, two, one. And
   17   $12,000 vehicle, it may be. But that's why the prices I    17   then each one of those would get an equal likelihood
   18   chose that were shown, the frame of reference was really   18   assigned.
   19   a frame of reference to the product that was -- that the   19          And then when respondent now clicks on an
   20   respondents were asked questions about.                    20   expression, then out of the possible permutations one
   21          If I take your Rolex example, and I don't know      21   would select it as a uniform probability. So that in
   22   how much a Rolex costs, let's say $20,000, then that is    22   the long run, I mean, in the first five you don't see an
   23   not the proper frame of reference if your survey is        23   exact uniform distribution, but as you are proceeding
   24   about $50 watches.                                         24   with the survey you'll see a convergence of the
   25       Q BY MR. SHACKELFORD: On the other hand,               25   different permutations that respondents see towards the

                                                                                                           15 (Pages 54 - 57)
                                                  Veritext Legal Solutions
  800-726-7007                                                                                                  305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 17 of 38 PageID #:3913


                                                            Page 58                                                            Page 60
    1   uniformly distribute order.                                    1   other, the respondent here doesn't have to say the first
    2       Q And so like in Figure 14 where we've got five            2   part is the best and the last part is the worst. In
    3   different agree/disagree statements, those would also          3   those instances where the order or the questions had a
    4   have been randomized in the same way you've described          4   certain logical order between better or worse,
    5   according to an algorithm?                                     5   definitely to avoid auto bias -- avoid auto bias that
    6       A That is correct.                                         6   has to be done.
    7       Q Are those instructions set forth someplace in            7          Here one would make the argument that since
    8   your agreement with the survey company to make sure that       8   they're discreet questions following from the general
    9   they randomized the -- randomized the options?                 9   question that the order may not matter. But again, I
   10       A I would have to see, that's typically done in           10   have not tested that and I went the route to randomize.
   11   discussions with the vendor after what I call the             11       Q The range of options from strongly agree to
   12   preprogramming survey instrument has been sent to them.       12   strongly disagree, was that order ever changed so that
   13          Because what I do is I put the survey together         13   you went from strongly agree to less agreement for some
   14   and typically in what I call the preprogramming survey        14   and then the opposite direction for other respondents?
   15   it has little bracketed instructions to the programmer.       15       A In this case, there was the order always went
   16   And it would be as simple as if somebody never bought         16   from -- from the disagree, strongly disagree all the way
   17   dog food or they terminated it, and then it would go all      17   to agree, strongly agree. And there's one category
   18   the way down to questions like this, it could be select       18   there, the don't know or unsure, that was always last.
   19   all that apply or in this case it would be randomize the      19   So the order was not changed from highest to lowest or
   20   answer choices.                                               20   lowest to highest.
   21       Q And within the body of information you've               21       Q Okay.
   22   given us are those instructions to the vendor included        22          MR. SHACKELFORD: I'm about to change topics
   23   someplace?                                                    23   and gears, so this would be a really opportune time for
   24       A I would have to check if the -- I know we               24   a break if anyone would like to take five.
   25   provided the screenshots, but right now off the top of        25          THE WITNESS: Okay.
                                                            Page 59                                                            Page 61
    1   my head I -- I don't recall if this survey -- the first        1           MS. BORRELLI: Yep.
    2   survey instrument that goes to the vendor, if that was         2           MR. SHACKELFORD: Super. Let's do that.
    3   in there.                                                      3           THE VIDEOGRAPHER: We are off the record. The
    4       Q You would agree with me it would be best                 4   time is 2:10 p.m.
    5   practice to rotate the options?                                5              (A brief recess was taken.)
    6       A In general, when opinions are asked, give you            6           THE VIDEOGRAPHER: We are back on the record.
    7   an example of rotating instructions wouldn't make sense        7   The time is 2:23 p.m.
    8   if you asked which state do you live in. And I know            8       Q BY MR. SHACKELFORD: Okay. Mr. Boedeker, I
    9   right now I live in Nevada, but if somebody randomized         9   indicated I wanted to shift gears a little bit and
   10   the states and doesn't leave them in alphabetical order,      10   that's really what I want to do is move from the
   11   that would be more confusing. Simple yes/no questions,        11   expectation survey to the conjoint.
   12   you can put them on the same line, yes/no, and then           12           And again, we've talked about those at some
   13   sometimes put the no first or the yes.                        13   length and I don't want to go through the whole 50, 60
   14          I mean, in listings, for example, other or             14   pages of stuff on that, so in all likelihood I'll be
   15   don't know, not sure, I typically put at the end and          15   jumping around different things and stuff, but again,
   16   other ones are then randomized. So there's certainly          16   try to avoid replowing stuff and hit some things that
   17   exceptions to it, but in general, randomizing is              17   are new.
   18   important.                                                    18           And this is less about Paragraph 149, but just
   19       Q And so just limiting our question here, for             19   to use it as a reference point, so it might be helpful
   20   example, in Figure 14 to the five options there, best         20   to have that in front of you.
   21   practice would have those randomized so that respondents      21       A Which one am I looking for?
   22   didn't all see them in exactly the same order?                22       Q It's at Page 55.
   23       A In this case that was done. So from that --             23       A Sorry. Somehow the papers got mixed up.
   24   and it's following best practices. I can make a point         24           I got it.
   25   in this case because you're not choosing one or the           25       Q Okay. And again, it's just a frame of

                                                                                                               16 (Pages 58 - 61)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                       305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 18 of 38 PageID #:3914


                                                            Page 62                                                             Page 64
    1   reference because my question is, were all four of the         1   proportional.
    2   conjoint surveys scaled at the time?                           2      Q Illinois and Michigan, did the group of
    3      A The four conjoint surveys, I don't recall                 3   respondents in those two surveys overlap at all?
    4   right now if they were all done at the exact same time,        4      A For the other states there was an overlap, but
    5   but there may have been some timing difference.                5   again, that was randomly selected who would be taken to
    6      Q Okay.                                                     6   make it proportional. And then the subject states let's
    7      A And I'm just looking here at the date in 149,             7   call it that as being subject of the particular lawsuit
    8   that doesn't look correct. So I have to double-check           8   were then getting that larger sample size.
    9   that, I just noticed that. September, October 2020             9      Q Okay. So we get two groups of respondents,
   10   would have been too early for these three states. So I        10   I'm going to call them Illinois survey, Michigan survey,
   11   have to check that date.                                      11   but I mean to include not people from those states but
   12      Q Okay. When you get the transcript if you need            12   the entire group.
   13   to make a correction by all means just let us know.           13           Are you with me?
   14   Because it's important but not earth changing.                14      A Yeah. Understood.
   15      A I will certainly do that.                                15      Q Okay. Were the Illinois citizens in the
   16      Q Okay. Was the expectation survey fielded                 16   Michigan survey included in the Illinois survey?
   17   during that same time -- well, since we're not sure that      17      A Out of the overall size Illinois -- in the
   18   that time reference is right, let me ask the question a       18   Michigan survey, for example, would have been scaled
   19   different way.                                                19   down to be proportional compared to the other
   20           Was the expectation survey fielded at the same        20   non-states. By non-states I mean the one -- not
   21   time as the four conjoint surveys?                            21   Michigan. So -- and they would have been randomly
   22      A The expectation survey I think as I testified            22   selected out of the pool of Illinois individuals that I
   23   earlier was done once and then used in the three reports      23   had.
   24   that we're talking in this deposition here about today.       24      Q Was there some reason not to include all of
   25   And it was definitely done -- not in September, October       25   the Illinois residents from one panel from both surveys
                                                            Page 63                                                             Page 65
    1   2020, it was definitely done in 2021, but I don't recall       1   in the Illinois survey report?
    2   the correct or exact dates.                                    2       A The Illinois -- I've got to be careful, the
    3       Q Is it accurate that the Orijen                           3   Illinois report would have included the Illinois from --
    4   misrepresentation survey that you did in Minnesota was         4   from the Minnesota survey, let's say. Then I would beef
    5   different from the Orijen misrepresentation that you did       5   up the particular state of interest to 167. And I
    6   for Illinois and Michigan?                                     6   explained based on Orme why the 167 is the appropriate
    7       A There was a change in one of the attributes,             7   sample size, it's a function of the -- the survey
    8   but that would be the only difference.                         8   design. And then everything else was then
    9       Q And why was the change made?                             9   proportionally to the size of the state included as
   10       A That was done -- I was asked to test that               10   well. And that's why the sample sizes vary between the
   11   statement, I believe it was the lone temperature with         11   different states.
   12   the description of the dried meats and seafood. That          12       Q Okay. Were the -- were any of the 167
   13   was different in -- in this survey than compared to the       13   Illinois respondents, were their responses included in
   14   Minnesota one.                                                14   either the Michigan or New York survey?
   15       Q Okay. The group of respondents for -- and               15       A Again, that was based on the randomization,
   16   let's leave New York to one side for a minute and talk        16   but whatever was used from Illinois proportionate to the
   17   about Illinois and Michigan.                                  17   size of the non-states, New York, for example, then
   18           The group of respondents whose responses you          18   Illinois' participants were randomly selected from the
   19   use in your survey were different between those two           19   pool of Illinois participants that I had.
   20   reports; is that right?                                       20       Q Let me say it my way and then make sure I get
   21       A They were different for the states that the             21   it right.
   22   particular survey was situated. So I increased the            22          Of the 167 Illinois respondents, a number was
   23   sample size there. And then I randomly drew respondents       23   chosen at random to be included, for example, in
   24   from the larger pool of the non-states, so to speak, so       24   Michigan so that you had a representative share of
   25   there would be a representation of the states                 25   Illinois people as a non-state, non-focused state of the

                                                                                                                17 (Pages 62 - 65)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                       305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 19 of 38 PageID #:3915


                                                        Page 66                                                        Page 68
    1   Michigan report, would that be accurate?                  1         Q You asked -- in some of the survey questions
    2       A It would be slightly different because the          2    you asked whether the respondents had purchased either
    3   number was not chosen randomly. The number was            3    Acana or Orijen at any point since January 1, 2015, does
    4   calculated to make it proportionally representative.      4    that question sound accurate?
    5   But then let's say it was -- let's pick a number here,    5         A Yeah. I asked questions about the purchase
    6   30, those 30 were randomly selected of the existing       6    during what I understood the class period's beginning
    7   Illinois pool.                                            7    was. And so that sounds right without seeing it right
    8       Q Okay. And that's what I understood, you             8    now, but that would be the question I would have asked.
    9   needed to hit a number and in order to hit the number,    9         Q And I think you did not ask the question in
   10   you picked from 167 from Illinois at random in order to 10     the Orijen misrepresentation survey whether they had
   11   get the number that you needed to make a proportional 11       actually bought Orijen during that time period.
   12   representation in the non-Illinois reports?              12           Was there a particular reason why?
   13       A That is correct, the number was calculated,        13         A Right now I don't recall that, so I couldn't
   14   but then the selection of that number from a broader     14    answer it right now. If I double-checked later I can
   15   pool was done on the random basis.                       15    include that answer.
   16       Q Got it. Did you do any testing to see whether      16         Q And there was no question in the expectation
   17   there was any sensitivity attached to which of the       17    survey whether any of the respondents had ever bought
   18   Illinois residents were used for the other surveys?      18    either Orijen or Acana, was there?
   19       A I did not draw multiple samples because that       19         A In the expectation survey the filter questions
   20   would have meant to do the survey itself multiple times. 20    were focusing on what we call premium dog food. And
   21   But ultimately what I compared were across the surveys' 21     then they -- they were shown a bag and the statements
   22   part-worth for the Illinois in the other different       22    from the bag were taken from the Champion's products.
   23   subgroups or at focus state reports.                     23         Q Okay. Let's look at -- I have to find it, but
   24       Q Okay.                                              24    it's Table 3 in your report. It's Page 7.
   25       A Or we look at -- the bigger pool in Illinois       25         A Can you repeat that? I was flipping pages, I
                                                        Page 67                                                        Page 69
    1   is substantially different than the smaller pool of        1   didn't hear.
    2   Illinois participants in the Michigan survey, for          2       Q Sorry. It's Page 7.
    3   example.                                                   3       A Page 7?
    4       Q Okay.                                                4       Q Yes, sir.
    5       A And there I did not see any statistically            5       A Okay. I got it.
    6   significant differences at the part-worth level. The       6       Q The Orijen product in the misrepresentation
    7   part-worth as a measure of preferences was sufficient      7   survey was Regional Red; correct?
    8   for me to do this test.                                    8       A The Regional -- I didn't get the second part
    9       Q Okay. The pretests in Illinois and New York,         9   or the last word.
   10   were those identical?                                     10       Q Yeah, sorry. The Orijen product used in the
   11       A The New York survey instrument was slightly         11   misrepresentation survey was Orijen Regional Red;
   12   different.                                                12   correct?
   13       Q Sorry. I asked you a bad question, I                13       A I would have to look at the actual screenshots
   14   misspoke. I meant to say Illinois and Michigan, were      14   to see what picture was shown.
   15   those pretests the same?                                  15       Q Okay. Describe for me the selection process,
   16       A The pretest principle was the same by -- by         16   which product to use in the misrepresentation survey.
   17   identifying -- I believe the number is -- yeah, 155 was   17       A I don't recall at the moment. We needed the
   18   the number. So there were different pretests and          18   statements and I don't know if we based it on sales
   19   different individuals made it into this pretest between   19   figures, I don't recall that, the particular reason for
   20   Illinois and Michigan I think you asked about. That's     20   what images were shown.
   21   correct.                                                  21       Q Do you have an opinion whether using a higher
   22          So then the pretest itself was just looking at     22   retail price product like Regional Red would have had
   23   the first round of results, looking at the questions      23   any impact on the survey responses?
   24   that indicated confusion or non-understanding and then    24       A That would not be true, my opinion is it
   25   the survey continued.                                     25   doesn't, simply for the fact that the price range

                                                                                                         18 (Pages 66 - 69)
                                                 Veritext Legal Solutions
  800-726-7007                                                                                                305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 20 of 38 PageID #:3916


                                                           Page 70                                                            Page 72
    1   covered the prices that I observed as the sale prices.        1   separately, no, I have not.
    2          And another reason why it doesn't matter is            2       Q Okay. Since the last time I took your
    3   that the way the conjoint design works, it shows every        3   deposition have you done anything to look at any impact
    4   permutation of possible attributes. And so it would           4   of return terms, the ability of retailers to return
    5   basically show attributes or different permutations and       5   products or how that may impact on what pricing they get
    6   then -- in a fashion that none is shown more than any         6   from Champion?
    7   other and any pair is also not shown more frequently          7       A I have not analyzed the impact of returns on
    8   than other pair.                                              8   prices or costs.
    9          So that -- that enures like a balanced design          9       Q Okay. Have you looked at anything to inform
   10   that would avoid these kind of like confusions. On the       10   yourself about how retailers react to any of Champion's
   11   other hand, of course, if the prices were set completely     11   marketing strategies?
   12   wrong, if I had taken from zero to $20 or from 200 to        12       A I haven't analyzed that either.
   13   $300, that can distort the impact of consumer                13       Q Okay. Have you looked at any strategies
   14   preferences. But if the price range overlaps with the        14   individual retailers might use in order to spur sales of
   15   market prices that were observed in the actual world,        15   Champion Petfoods? In-store discounts, two for ones,
   16   then that does not happen typically.                         16   anything like that?
   17       Q Okay. A few things just to make sure -- sort           17       A I haven't analyzed any -- any marketing
   18   of consistent with what we talked about before, in an        18   activities on the retailer side.
   19   earlier deposition we talked about you had not done any      19       Q Okay. Have you done anything to inform
   20   analysis of Champion's costs for the ingredients, for        20   yourself what kinds of information salespersons in pet
   21   example, that went into its food.                            21   food retailers might give consumers who ask questions
   22          I take it that's also still true?                     22   about Champion Petfoods?
   23       A That is correct, I did not analyze the cost            23       A I have not analyzed that.
   24   structure of the products at issue here.                     24       Q See, I told you all that would go fast.
   25       Q Okay. And have you yet conducted any analysis          25          I think this was true from the last
                                                           Page 71                                                            Page 73
    1   of the costs of Champion's competitors?                       1   deposition. In order to assess the impact of
    2       A No, I have not done any competitor analysis             2   misrepresentations and omissions where they occurred,
    3   either.                                                       3   you would add the percentage impact together in order to
    4       Q Okay. Have you done any analysis of                     4   get the total impact; is that right?
    5   Champion's production capabilities, ability to scale up,      5       A It is not simply adding it together. It's
    6   scale down?                                                   6   looking at it and basically take the union in the sense.
    7       A I have not.                                             7   So it's the more these statements are perceived to be
    8       Q Okay. Have you looked at any aspect of                  8   dependent of each other, the more the sum of the
    9   Champion's supply chain since the last time I took your       9   individual impacts deviate from the total impact.
   10   deposition?                                                  10           (Reporter clarification.)
   11       A No, I have not.                                        11           THE WITNESS: The more the sum is -- I should
   12       Q Okay. Done any analysis of whether Champion            12   rephrase that. The more dependent the individual
   13   relies on wholesalers?                                       13   statements are, the more the sum will deviate from the
   14       A I have not done a separate analysis of that            14   joint impact. So if they were totally independent in
   15   either.                                                      15   the consumers' preferences, then there would be -- the
   16       Q And have you done anything since the last time         16   sum of the individuals would be exactly the sum of the
   17   I took your deposition to form an opinion of the mix of      17   joint one.
   18   sales between online compared to brick and mortar            18       Q BY MR. SHACKELFORD: Okay. Is there a place
   19   stores?                                                      19   in your report where that phenomenon is discussed?
   20       A No, I have not.                                        20       A I don't believe I discussed that in detail or
   21       Q And since the last time I took your deposition         21   at all in the report because it's a calculation of how I
   22   have you done any analysis of whether Champion's pricing     22   specified the demand functions. And there they are
   23   includes store discounts or customer loyalty or bundled      23   basically in a joint equation. And that would be in the
   24   pricing, anything of that nature?                            24   program file that calculates, has all the calculations,
   25       A I have not analyzed that pricing structure             25   using the software Mathematica.

                                                                                                              19 (Pages 70 - 73)
                                                   Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 21 of 38 PageID #:3917


                                                             Page 74                                                             Page 76
    1       Q Is there a formula or an algorithm or                     1       A In the live Word document you can actually
    2   something that's written someplace that that can be             2   click on it and it takes you to that specified page or
    3   examined?                                                       3   chapter.
    4       A It is in the program itself when the function             4       Q Isn't that cool?
    5   demand curve estimation is specified. By the way how            5           Table 14 on Page 63.
    6   that is set up you will see that it's -- the way the            6       A Okay.
    7   regression equation is specified, it is following my            7       Q So if you've got Orijen misstatements, Orijen
    8   explanation basically. Or my explanation covers how             8   omissions and all occurred, do you simply add these
    9   that was done.                                                  9   figures up in each column, the point estimate, lower
   10       Q Hard question to ask, which came first, the              10   bound and the upper bound?
   11   chicken or the egg?                                            11       A No, that's not additive. In Appendix 4 I do
   12           Did you program the instructions to take               12   list all combinations. So Appendix 4 would have a table
   13   account of the interdependence of the statements or did        13   that shows each one at a time, then each possible
   14   you form opinions about the interdependence of the             14   payoff, two, three, four and all the way to five or six.
   15   statements based on the results produced by running the        15   So that table has all of the possible permutations. And
   16   program?                                                       16   since this is based on a logarithmic specification of
   17       A The -- I hope my answer will answer your                 17   the demand curves, the statistics you see on this page
   18   question. The specification I used for the demand curve        18   are not additive.
   19   is basically such that if there are dependencies they          19       Q Can you describe for me -- we'll just pick two
   20   will be caught, but I didn't look at the result and test       20   in Table 14 or if there's something else you need to
   21   it if there really are dependencies. Because the               21   look at to answer the question, the relationship between
   22   regression specification itself is the formula, so to          22   the first two entries there, biologically appropriate
   23   speak, that would take into account those overlaps or          23   and whole prey, you get 10.8 percent point estimate
   24   dependencies.                                                  24   assigned to biologically appropriate, 8.8 percent
   25       Q Are those programming instructions a part of             25   assigned to whole prey.
                                                             Page 75                                                             Page 77
    1   the backup materials that you gave us?                          1          What's the relationship between those two, if
    2       A Yes. I -- I -- basically, I think it was                  2   any?
    3   entire -- it should be of an NB extension that file, and        3       A Those are the values individually that the
    4   the programming language is Mathematica. And so NB              4   server resided in assigning to each individual
    5   stands for Notebook, and that is the file that may              5   attribute. So it's 10.8 percent of the price when it's
    6   have -- I don't know, it has hundreds of thousands of           6   biologically appropriate, and whole prey has
    7   lines of code in it. But imbedded in there in the               7   8.8 percent, meaning the whole prey is valued slightly
    8   demand curve estimation is the particular regression of         8   lower.
    9   prior selection.                                                9       Q But I can't just add up those seven attributes
   10       Q The damages calculations that you've done                10   to get the 100 percent of the price?
   11   for -- we'll just take them one at a time, for Illinois,       11       A No.
   12   do they include damages for products that have both            12       Q What accounts for the difference?
   13   misrepresentations and omissions?                              13       A What do you mean by "What accounts for the
   14       A I have the -- the two surveys basically,                 14   difference"?
   15   preferred product group Orijen and Acana and I                 15       Q Well, if I take 100 percent and I subtract
   16   separately calculate for each of the misstatements or          16   from it the sum of these attributes, what accounts for
   17   omissions what the damage is. The reason for doing that        17   the difference?
   18   is that at the moment I don't -- at least to my                18       A I still don't understand what you mean by --
   19   knowledge, the court has not decided which of the              19   adding what up right now?
   20   statements ultimately would be found to be -- or felt it       20       Q Sorry. Let's just use nice round numbers
   21   might be found to be liable for. And therefore, I              21   because that's what lawyers like. Let's just talk about
   22   tested the entire range of omissions and misstatements         22   $100 a bag is 100 percent.
   23   that counsel gave to me.                                       23          And so if I add up the sum of these attributes
   24       Q One of the things I like about your reports is           24   and the point value you've given there, I add them up,
   25   your handy table of contents.                                  25   subtract them from 100, I'm left with some number;

                                                                                                                 20 (Pages 74 - 77)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                         305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 22 of 38 PageID #:3918


                                                           Page 78                                                            Page 80
    1   right?                                                        1       A That would be the table in the Appendix 4 on
    2       A That is correct. There is some number left.             2   the top of Page 63. I say that there in Appendix 4
    3       Q And so what does that some number represent?            3   contains the list of all possible combinations of the
    4       A Again, it's not as simple -- as I said, these           4   claims.
    5   are all based on logarithms. So if I want to have --          5          And let's say we have six misstatements and I
    6   the combined impact calculations may not -- I mean, take      6   would -- I did calculate every single one individually,
    7   your example biologically appropriate and whole prey may      7   which is listed here, but also would have looked at all
    8   not necessarily add up to -- what would that be, 10.8         8   possible pairs, triples, quadruples and so forth all the
    9   and 8.8, so 19.6. So that's the first part. It's not          9   way up to taking one where all statements were
   10   edited because of the model specification.                   10   misstatements.
   11          Now, what the number, whatever it will be             11          And the reason why I did it this way is to --
   12   calculated, is a product now that has none of those          12   since I don't know at the moment how the court will
   13   attributes. And taking, for example, the omissions, if       13   decide on which statement will be an issue statement for
   14   we're adding that up and that number is larger than          14   which the court may find that Champion's will be liable,
   15   100 percent, then that would indicate that a product         15   then I wanted to have that overall matrix with all
   16   that has preservatives, heavy metals, BPA, regrinds,         16   combinations as a guide to see what happens if the 4 and
   17   whatever the negative attributes are, if the overall         17   3, for example, are found a liability.
   18   value remaining is negative, then that means that the        18       Q Do you have an opinion based upon the results
   19   product with all of those negative attributes would be       19   of your research whether Champion Petfoods that you
   20   what we call in economics a "bad." It's not a "good"         20   looked at have any intrinsic value?
   21   anymore, it's a "bad." Because all of those negative         21       A You would have to define intrinsic value.
   22   attributes combined will create negative utility,            22   That's such a loaded term.
   23   meaning that -- I mean, colloquially we say when             23       Q Well, you're aware there's no claim in any of
   24   something is a bad you will have to pay me money to buy      24   the three cases that any of the plaintiffs' pets were
   25   that.                                                        25   harmed by virtue of eating Champion's Petfoods; correct?
                                                           Page 79                                                            Page 81
    1          That can happen when -- when product                   1       A I do not recall from the complaints of any
    2   attributes -- a product has negative attributes that          2   mention of harm of pets.
    3   overall has negative value. Buying a bag of                   3       Q So the --
    4   E. coli-contaminated spinach at the grocery store and it      4       A I have not heard about harm to animals.
    5   cost $4, then we can argue that the farmer had to pay         5       Q Okay. So the E. coli-tainted spinach example,
    6   the workers and logistics, transportation, packaging          6   we'll just take that away, because it would be harmful
    7   cost, that the damage is not the purchase price or more.      7   to consume that and that's why you wouldn't do it, but
    8          So that's kind of like what is an indicator of         8   there's not a claim that pets were injured or harmed by
    9   how bad a product can be or can be perceived by the           9   virtue of eating Champion Petfoods; correct?
   10   market.                                                      10       A Not to my knowledge, that is correct.
   11       Q Based upon the results of your survey, did you         11       Q Okay. And whatever else may be said about
   12   form an opinion whether Champion Petfoods or any of them     12   them, each of the diets has -- provides calories to the
   13   that you looked at were a "bad" as you've described          13   animal when the animal eats it, do you agree with that?
   14   them?                                                        14          MS. BORRELLI: Object to form.
   15       A For that I would have to look at the table,            15          THE WITNESS: Yeah. I mean, it fulfills some
   16   but right now I can't recall what -- what -- for the         16   -- some need and that's what I've shown that if all the
   17   misstatements I do recall that the price goes really         17   statements are not true at the same time, it would
   18   down or would go down to a level of very cheap dog           18   basically be a product of the low-priced dog foods.
   19   foods. So that's -- the price would drop significantly,      19   Maybe that's what you meant by intrinsic value. So
   20   but from what I recall did not go below zero, which          20   there's some residual value because it still is a "good"
   21   would indicate that the food -- the product is a "bad"       21   and not a "bad."
   22   per se.                                                      22       Q BY MR. SHACKELFORD: Did you form any belief
   23       Q Is it Table 14 or some other table that we             23   based on whether it's price per calorie, price per
   24   would look at in order to be able to figure out if you       24   protein gram, any kind of dollar per unit of something
   25   ever got to a point where the product was a "bad"?           25   that there was a value below which, if the price dropped

                                                                                                               21 (Pages 78 - 81)
                                                   Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 23 of 38 PageID #:3919


                                                             Page 82                                                          Page 84
    1   below that it would be unreasonable?                            1   it is, but I want to understand how this regression
    2           MS. BORRELLI: Object to form.                           2   calculates market share?
    3           THE WITNESS: I did not perform an analysis.             3       A In this context of the conjoint, the target
    4   I just found low price pet foods that that's basically          4   population is a representation of -- the survey
    5   around the same amount. In the ballpark.                        5   respondents are a representation of the target
    6       Q BY MR. SHACKELFORD: Okay. And when you got                6   population. And in this context market share is not the
    7   to that and you saw that okay, based on the results of          7   Champion's Petfood market share in the overall market.
    8   the survey, Champion would be slotted here in the same          8           Here I'm referring to by market share, it's
    9   price range as these low-priced pet foods, did you take         9   the ratio or the percentage of individual respondents
   10   it any step further to see on a per protein basis, per         10   for which the model predicts a first probability. And
   11   calorie basis, per nutrient basis, do any sort of              11   then aggregating this purchase probabilities across
   12   comparison of whether Champion really did from a               12   the -- across the entire study group gives a percentage
   13   nutritional standpoint compare with those lesser               13   that indicates the share of respondents who would buy a
   14   expensive products?                                            14   particular permutation of the products that were shown
   15           MS. BORRELLI: Object to form. He's not a               15   to them.
   16   nutrition expert.                                              16           So it's not a market share in the sense that
   17           THE WITNESS: Yeah. I did not analyze that              17   it looks at any -- any dog food producer share of the
   18   matter.                                                        18   overall pet food market.
   19       Q BY MR. SHACKELFORD: Do you think it would be             19       Q So was it -- I appreciate the response. Was
   20   reasonable to do some sort of comparison of ingredients,       20   the manner in which you did the market simulations
   21   nutrition facts, anything else on the package between          21   described in Paragraph 166 of your Illinois report the
   22   the Champion Petfoods and the lower-priced products that       22   same as it had been in the reports you did for Minnesota
   23   your survey would suggest it should be sold for                23   or anywhere else?
   24   comparable price?                                              24       A Yeah. The methodology of using part-worth
   25       A I mean, first I have to slightly correct of              25   calculate the purchase probabilities and then specify
                                                             Page 83                                                          Page 85
    1   one aspect of your question. I did not pick a product           1   demand curves using the share of respondents on the
    2   and then say this is what is alike to the Champion's. I         2   horizontal axis, so to speak, of the demand curves, that
    3   just looked for prices. Because my study had shown that         3   that is -- or was consistently applied across the
    4   in the statements that -- if the judge finds that they          4   different surveys.
    5   are misstatements, then I have basically just provided a        5       Q And in your report for Illinois, did you
    6   formula what the drop-in value would be, but I have not         6   calculate a market price for Champion Petfoods in the
    7   analyzed these other matters that you have mentioned,           7   but-for world?
    8   simply for the fact that for what I needed to calculate         8       A The way the calculations are done, what is
    9   based on the scope of my retention that wasn't                  9   basically calculated for the but-for world is the
   10   necessary.                                                     10   willingness to pay of the marginal consumer. And by
   11       Q I'll ask you to look, Mr. Boedeker, at                   11   definition the willingness to pay of the marginal
   12   Paragraph 170 of your report?                                  12   consumer is the market price. Because again, the market
   13       A Okay. I'm right there.                                   13   consumer is defined as somebody who buys at the
   14       Q Let me make sure I have the right thing, I'm             14   willingness to pay.
   15   asking you the right question. That's not what I wanted        15          So that's why the -- the number that comes out
   16   to ask you about. Give me just a second.                       16   of my equations and models is the price in the but-for
   17          I'm sorry. Paragraph 166.                               17   world for a product that doesn't exist in the actual
   18       A Okay. Page 61. I got it.                                 18   world, corrected for the alleged wrongdoing.
   19       Q Yes. And there's a sentence in the middle of             19          (Reporter clarification.)
   20   Paragraph 166 that reads, "Our regression analysis             20       Q BY MR. SHACKELFORD: And I think we all know
   21   isolates the contribution of each attribute level and          21   the answer to this, but your analysis didn't look to
   22   the market share to the variable price."                       22   examine Champion's willingness to sell that same product
   23          Do you see that?                                        23   at the price the marginal purchaser would pay in the
   24       A Yes.                                                     24   but-for world; correct?
   25       Q And by all means put it in context, whatever             25       A Yeah, that's not necessary to examine the

                                                                                                               22 (Pages 82 - 85)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 24 of 38 PageID #:3920


                                                            Page 86                                                        Page 88
    1   willingness to pay because this is not a lawsuit about   1         Table 15 overlapped the ones at the interval attribute
    2   making the producer whole. The willingness to sell of a 2          level of Table 14.
    3   producer manufacturer is based on the notion that it     3                And that is just a robustness check to see if
    4   will be a price that minimizes the marginal cost.        4         a model based on an overall aggregate is similar, the
    5          So in this case, from a -- as a consumer class    5         results, statistically speaking, are significantly
    6   action the question is by how much did the consumer      6         different if I choose this method where I'm going across
    7   overpay so the consumer needs to be made whole. And 7              all the draws and run 1,000 different regressions.
    8   it's not a question what is the best price at which the  8             Q BY MR. SHACKELFORD: Is Table 15 used to
    9   manufacturer will still maximize their profits and       9         support the reasonableness of the calculations or the
   10   margins by minimizing their marginal cost, which is     10         numbers set forth in Table 14?
   11   indicated by willingness to sell.                       11             A Yeah. It's the validity check I would call
   12        Q Okay. So I take it -- I understand it's your     12         it, and it shows that the numbers are not statistically
   13   opinion it wasn't necessary to do that.                 13         significantly different from each other. What might
   14          My question is, you didn't examine any aspect    14         happen is if the sample size were too small, one could
   15   of Champion's willingness to sell at the marginal price 15         see differences between those two different
   16   that the marginal consumer would pay in the but-for     16         calculations. But here they are statistically speaking
   17   world or any other aspect of Champion's willingness to 17          not different from each other, and that was for me a
   18   sell; correct?                                          18         validation of the robustness of the aggregate level of
   19        A Let's put it this way. I did not do an           19         regression in Table 14.
   20   analysis of -- maybe I should use the notion of the     20             Q Is it accurate to say that the values in
   21   willingness to accept a certain price. I did not        21         Table 14 are the ones you used to compute damages?
   22   analyze that.                                           22             A That is correct, Table 14 was the basis for
   23          But the reasoning is because it wasn't           23         the damages calculation.
   24   necessary in my opinion.                                24             Q As between the method used to get the values
   25        Q I'm going to ask you, Mr. Boedeker, to look at 25           in Table 14 and the values in Table 15, in your opinion
                                                            Page 87                                                        Page 89
    1   Table 15 on Page 64 and Table 14 on Page 63, and my            1   is one superior to the other?
    2   question is, what's the difference between these two           2       A No. I mean, they are used to cross-validate.
    3   tables?                                                        3   The one that uses the overall aggregate information is
    4      A Let me just look at that. Unfortunately, I                4   the one that is -- the one that is most discussed in the
    5   have them printed out double-sided so I have to flip           5   literature, but I wanted to see -- to test the
    6   back and forth in order to answer your question.               6   robustness I came up with this validation check by using
    7          The difference is in Table 14 presents the              7   the information from more individualized drawings.
    8   results of the regression estimation aggregated to             8          Again, there's a list of 10,000 of those draws
    9   basically one data point to consumer -- participants I         9   and I looked at steps that resulted in 1,000 different
   10   should say, and then calculating the point estimates,         10   regressions. Instead of just focusing on the one at the
   11   whereas in Table 15, and I have to go back into how this      11   aggregate level.
   12   whole estimation technique works, the conjoined               12       Q Looking at Table 14, can you describe for me
   13   methodology uses --                                           13   the methodology for calculating the lower and upper
   14          (Reporter clarification.)                              14   bounds that are set forth in those respective columns in
   15          THE WITNESS: The conjoined methodology uses            15   Table 14?
   16   an estimation technique that is called hierarchical           16       A The lower and upper bounds in a regression
   17   bayesian estimation, and in this estimation methodology       17   setting that sets formulas of how to calculate the upper
   18   there are literally -- I use 20,000 draws, the first          18   and lower bounds, it's basically in the first step the
   19   10,000 draws I use to have these part-worth converge,         19   standard error of a coefficient of the point estimate is
   20   and then I run another 10,000.                                20   being calculated from the data. And I believe I used
   21          And here what I did to test the robustness of          21   the 95 -- yeah, 95 percent content interval as the head
   22   the results from the aggregate regression, I ran 1,000        22   of Table 14 indicates.
   23   regressions across the draws. And that way it showed          23          So the standard arrow will then be combined
   24   that all of the results are within confidence intervals       24   with the desired confidence at which the interval is
   25   of each other. So the confidence intervals reported in        25   being recorded. And then it's just applying a formula

                                                                                                             23 (Pages 86 - 89)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                    305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 25 of 38 PageID #:3921


                                                             Page 90                                                         Page 92
    1   to calculate this.                                              1   of an attribute that has the level I have -- or the
    2       Q Is it accurate to say that in estimating the              2   product has heavy metals versus it doesn't have heavy
    3   economic loss or damages you have averaged the                  3   metals follows the -- the recipe I was saying. I think
    4   part-worths of all of the respondents in your survey?           4   there should be some citations in my report that shows
    5       A It's slightly different; it's a bit more                  5   that literature. And so that's something that is
    6   complicated. The part-worths themselves are calculated          6   documented in textbooks and then research papers.
    7   in the first step. Then the part-worth -- and then              7           MR. SHACKELFORD: Raina, do you mind if we
    8   being entered to calculate purchase probabilities. And          8   just take five? Because I think I'm about done.
    9   then the purchase probabilities that they are being             9           MS. BORRELLI: Oh, good.
   10   aggregated, so that I have a market-wide number, and           10           MR. SHACKELFORD: I'm going to double-check.
   11   that's what I call market share, I should put that in          11           THE WITNESS: Okay.
   12   quotation marks because it's not to be confused with           12           MR. SHACKELFORD: That would be okay? Or why
   13   another definition of market share. And then those             13   don't we just come back the bottom of the hour.
   14   quantities --                                                  14           MS. BORRELLI: All right.
   15          Excuse me?                                              15           THE VIDEOGRAPHER: We are off the record. The
   16          Somebody's in the picture there. I see.                 16   time is 3:22 p.m.
   17          THE REPORTER: I'm sorry about that. Hold on.            17              (A brief recess was taken.)
   18          THE WITNESS: I lost my train of thought.                18           THE VIDEOGRAPHER: We are back on the record.
   19          Can you reread the last one or two sentences?           19   The time is 3:34 p.m.
   20          (Reporter clarification.)                               20       Q BY MR. SHACKELFORD: Okay. So, Mr. Boedeker,
   21          THE WITNESS: It might be easier if                      21   what we've done is I've asked you to look at the last
   22   Mr. Shackelford just repeats his question. Sorry about         22   page of your appendices, which will be Appendix 4, and
   23   that.                                                          23   you were able to pull that up on your computer and look
   24       Q BY MR. SHACKELFORD: That's okay. We all got              24   at electronic copy; correct?
   25   kind of derailed a little bit.                                 25       A That is correct. I'm currently looking at
                                                             Page 91                                                         Page 93
    1          You were explaining to me that the damage                1   Page 375 out of 375. And it's within Appendices 1
    2   calculation is not strictly speaking the average of the         2   through 4 is the name of the document.
    3   part-worths of all the respondents in the survey.               3      Q Okay. And can you explain to me what this
    4       A Okay. I got it. So I was explaining how the               4   page represents?
    5   data, the part-worth data going to the -- what's called         5      A This particular page is the -- contains the
    6   the Mixed Logits models where I'm estimating the                6   results of the misrepresentations and omissions
    7   quantities, the purchase likelihoods that then are              7   individually and in combination. So, for example, it
    8   summarized into the market share.                               8   shows what each individual omission's drop-in value
    9          And then I'm basically using the demand curve            9   would be, but it also shows the combination.
   10   estimations, where I now have for different prices for         10      Q Does it show the combination of
   11   different product combinations, I can tell the interval        11   misrepresentations and omissions?
   12   market share. So now I have a bunch of data points that        12      A No. They were separate surveys, so the
   13   have two components; one is a price and the other one is       13   calculations have to be contained within the survey
   14   a quantity, what I call "the market share." And then           14   level. And the labeling under claims, which is the
   15   ultimately is the input for the damages calculations.          15   second column from the left shows the combinations
   16          The difference in the market -- excuse me --            16   within a particular survey. It would be inappropriate
   17   in the demand curve that has an attribute versus it            17   statistically speaking to mix and match the regression
   18   doesn't have an attribute. So it's more -- much more           18   results from different surveys.
   19   involved than just simply taking the part-worth number.        19      Q So if ultimately -- just as an example, if we
   20       Q And is there some authoritative source in                20   look at Acana omissions, we see the upper bound for
   21   academic literature or otherwise that you relied upon in       21   expired, heavy metals, BPA and regrinds to be 87.1;
   22   the way you've calculated the economic loss as you've          22   right?
   23   just described it?                                             23      A Which row are you at right now? Sorry. At
   24       A It is the accepted way of calculating the                24   the bottom very bottom, yes.
   25   value of attributes. And then by calculating the value         25      Q Very bottom row.

                                                                                                              24 (Pages 90 - 93)
                                                     Veritext Legal Solutions
  800-726-7007                                                                                                     305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 26 of 38 PageID #:3922


                                                           Page 94                                                          Page 96
    1       A I got it.                                           1       misrepresentations, biologically appropriate, nourish,
    2       Q And if you take the very bottom row of              2       regional, and they agree with your economic value of
    3   misrepresentations, which would be biologically           3       29.92.
    4   appropriate, nourish and regional and the upper -- you    4               With me?
    5   know -- what are we to make of a finding that a jury      5           A Yeah. Okay.
    6   decides that they agree with you, that the effect of      6           Q Okay. Same jury in the same case also finds
    7   those four omissions is 87.1? Tell me what that means. 7          omissions, expired, heavy metals, BPA, regrinds, and
    8       A That would be the upper bound. I would              8       they agree with your economic value, 84.71 percent.
    9   probably argue -- and in my tables for the economic loss 9                With me?
   10   I argued with the point estimate, which is the number in 10           A Yes.
   11   the middle, it's titled "Economic Value." And so that    11           Q In the event of those two findings what are
   12   would be the 84.7 percent. And if the court were to      12       the damages?
   13   find or the jury were to find that all of those          13           A The damages here would then be -- again, would
   14   omissions really are correct, that they would find       14       be an economic "bad." And in cases like that oftentimes
   15   Champion's liable for that, then that would be a         15       the purchase price would be used as the measure of
   16   reduction of the overall price by this percentage.       16       damages.
   17       Q So in other words, the damages that the class      17           Q And the way we know it's an economic "bad" is
   18   should get is whatever the sales were, they get 87 -- or 18       by adding the 84.71 and the 29.92 and getting a figure
   19   84.71 percent of that return to them as damages, is that 19       that is more than 100 percent; correct?
   20   how we understand this?                                  20           A That is correct, yeah. The overall reduction
   21       A Yeah. Expression as a percentage would be          21       exceeds the purchase price of the product, which then
   22   multiplied against the revenue figure. That is correct. 22        from an economic point of view indicates that there's
   23       Q Okay. And if the same jury also determines         23       negative utility associated in buying a product that has
   24   that misrepresentations of biologically appropriate,     24       all of the negative attributes and not any of the
   25   nourish and regional caused the price to be inflated by 25        positive attributes. That's correct.
                                                           Page 95                                                          Page 97
    1   29.92 percent, that's what the bottom line, the last row      1       Q And just not to put too fine a point on it,
    2   under misrepresentations reflects; right?                     2   but is it an accurate extrapolation of your opinion that
    3       A Yeah, let me just -- I found that. 29.92,               3   the total damages reached with those two rows would be
    4   that's correct. So that would be the -- if all of the         4   approximately 13 percent more than total retail revenues
    5   misstatements were -- all of those positive statements        5   from sales of the product?
    6   were found to be misstated, then that would lower the         6          MS. BORRELLI: Objection; misstates testimony.
    7   price by 29. And the omissions were 84.71, so how that        7          THE WITNESS: I have not studied the
    8   can be interpreted right now is that a dog food that has      8   allocation or distribution of damages, but these are the
    9   none of the positive attributes and has a lot of the          9   results. And again, it's quite possible that stripping
   10   negative attributes that I tested would turn into an         10   a product of positive attributes and adding negative
   11   economic "bad." Because the sum is more than the             11   attributes if again the allegations in the complaint are
   12   purchase price, right, it's greater than 100.                12   true, can turn a product into an economic "bad." And
   13       Q And that's how these relate to one another, I          13   then the indicator for that would be that overall the
   14   appreciate that they're independent surveys, but if a        14   loss amount is larger than the purchase price.
   15   jury finds the bottom row in Acana in each one of these,     15          And again, I have not seen or done a
   16   they get to a damage figure that's more than 100 percent     16   calculation where that was the case, but I've seen other
   17   of the purchase price; right?                                17   reports where in those cases the purchase price would
   18          MS. BORRELLI: Objection; calls for a legal            18   have been the damages that were calculated.
   19   conclusion.                                                  19       Q BY MR. SHACKELFORD: Is it accurate to say
   20          THE WITNESS: Yeah, I don't know what you're           20   that based upon your surveys, consumers who bought Acana
   21   adding to the 84.7 that that would give something            21   products overpaid by virtue of misrepresentations?
   22   greater than 100. Not for all of the combinations.           22          MS. BORRELLI: Objection; calls for a legal
   23       Q BY MR. SHACKELFORD: But I'm looking at two             23   conclusion.
   24   rows and figuring out how we would deal with a jury          24          THE WITNESS: Again, what my study set out to
   25   verdict that found those two rows. Row 1 is under            25   do is to see if an attribute changes in a product, how

                                                                                                             25 (Pages 94 - 97)
                                                   Veritext Legal Solutions
  800-726-7007                                                                                                    305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 27 of 38 PageID #:3923


                                                            Page 98                                                           Page 100
    1   does that impact the consumers' preferences and                1          THE WITNESS: The combined impact of omissions
    2   ultimately the price. And when I look at the Acana             2   and misrepresentations would be the sum of whatever
    3   misrepresentations I think you mentioned that the              3   combination you're looking for here --
    4   percentages there are greater than zero. So that means         4       Q BY MR. SHACKELFORD: Okay.
    5   each attribute that I tested has a value to the                5       A -- that is shown in this table. The jury or
    6   consumer.                                                      6   the judge were finding that none of the -- well, they
    7       Q Right. And the way -- on the                             7   were misstatements which reflect positive attributes.
    8   misrepresentations the way you calculate damages is you        8   If the product didn't have any of the positive
    9   subtract the percentage of each one from 100; right?           9   attributes listed but would have all of the negative
   10       A No. This percentage, I'm looking at Acana               10   attributes, then the fact that the sum adds up to more
   11   misrepresentation, biologically appropriate and I think       11   than 100 shows that in the eyes of the consumer this
   12   the number -- let me just make sure I'm on the right          12   product now is not a "good," it's a "bad."
   13   line, 9.58.                                                   13          MR. SHACKELFORD: Those are all the questions
   14       Q Uh-huh.                                                 14   I have for you today, Mr. Boedecker.
   15       A So that percentage would be applied to the              15          THE WITNESS: I'll try to get back here.
   16   purchase price. If the bag was 98 -- or 89.99 I would         16   Okay.
   17   multiply that by 9.58 percent and that portion would          17          MS. BORRELLI: Could we take five minutes just
   18   represent the economic loss.                                  18   so I can gather my notes together? I promise to be
   19       Q And the value of the attribute of expired               19   quick.
   20   under Acana omissions is 28.3 percent; right?                 20          MR. SHACKELFORD: Sure.
   21       A Yeah. It's actually -- the value -- the                 21          MS. BORRELLI: Thank you.
   22   lowering of the value when the Acana product is known to      22          THE VIDEOGRAPHER: We are off the record. The
   23   have expired ingredients, that would lead to a drop in        23   time is 3:48 p.m.
   24   value of 28.3 percent. Expired is not worth 28.3              24             (A brief recess was taken.)
   25   percent, the price will drop by that percentage when it       25          THE VIDEOGRAPHER: We are back on the record.
                                                            Page 99                                                           Page 101
    1   is true when it can be shown that it contains expired    1         The time is 3:54 p.m.
    2   ingredients.                                             2         ///
    3       Q And so again, I think we've covered this, but      3                         EXAMINATION
    4   I want to make sure.                                     4         BY MS. BORRELLI:
    5          You said that Table 4 shows us all of the         5             Q Mr. Boedeker, earlier Mr. Shackelford was
    6   combinations of the misrepresentations and all of the    6         asking you about your experience doing what we've called
    7   combinations of omissions for Orijen and Acana           7         an expectation survey in this case and other litigation
    8   respectively; right?                                     8         cases that you've been involved in.
    9       A That is correct, yes.                              9                Do you recall that testimony?
   10       Q And then the way we use the same table in         10             A Yes, I do.
   11   order to show the combined impact of each               11             Q Have you ever done surveys similar to the
   12   misrepresentation and each omission for the respective 12          expectation survey done here in your
   13   product; right?                                         13         non-litigation-related work?
   14       A That's correct.                                   14             A Yes, I've done that multiple times.
   15          MS. BORRELLI: Objection; misstates testimony. 15                Q How many would you estimate?
   16       Q BY MR. SHACKELFORD: Again, that's the             16             A I mean, probably at least 50, if not more. I
   17   justification we just talked about for adding together  17         did a lot of consulting work that dealt with measuring
   18   the 29.92 percent reduction in price for the combined   18         consumers' expectations when assessing new products,
   19   misrepresentations of biologically appropriate, nourish 19         bundling of products or attributes of existing products.
   20   and regional and the omission of expired, heavy metals, 20             Q Okay. And then Mr. Shackelford was asking you
   21   BPA and regrinds of a reduction in value of             21         about Appendix 4 just a bit ago and about whether you
   22   84.71 percent.                                          22         could combine the results of the misrepresentations and
   23          We want to know the total, we just add those     23         omissions survey.
   24   two numbers together; correct?                          24                Your testimony about whether those results
   25          MS. BORRELLI: Objection; misstates testimony. 25            could be combined, did that assume that the

                                                                                                             26 (Pages 98 - 101)
                                                    Veritext Legal Solutions
  800-726-7007                                                                                                      305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 28 of 38 PageID #:3924


                                                          Page 102                                                                Page 104
    1   misrepresentations results and the omissions results          1                PENALTY OF PERJURY
    2   were independent or dependent?                                2
    3       A Adding those two means that they are                    3       I, STEFAN BOEDECKER, do hereby declare under
    4   independent, it's based on that assumption,, which is         4   penalty of perjury that I have read the foregoing
                                                                      5   transcript of my deposition; that I have made such
    5   something that I have not tested. But under the
                                                                      6   corrections as noted herein, in ink, initialed by me, or
    6   assumption of independence they're edited.
                                                                      7   attached hereto; that my testimony as contained herein,
    7       Q Okay. So you don't know sitting here today
                                                                      8   as corrected, is true and correct.
    8   whether they're independent or dependent because you          9
    9   didn't test that?                                            10         EXECUTED this _______ day of _____________,
   10       A That's right. I haven't tested it, so I don't          11   20__, at _____________________, __________________.
   11   know the degree of any dependency or independence.                           (City)        (State)
   12       Q And in your report and as part of your expert          12
   13   opinions in this case, are you opining that the              13
   14   omissions damages and the misrepresentations damages are     14             ______________________________
   15   additive?                                                                      STEFAN BOEDECKER
   16       A Again, I have not opined on that because I             15                Volume I
   17   haven't done the tests necessary. I report the damages       16
                                                                     17
   18   as they are one by one in my report.
                                                                     18
   19          MS. BORRELLI: Okay. I think that's all the
                                                                     19
   20   questions I have. Thank you.
                                                                     20
   21          MR. SHACKELFORD: I have no further questions          21
   22   for you today, Mr. Boedeker. I really appreciate your        22
   23   time and to everyone appreciate your patience and            23
   24   flexibility on trying to get this kicked off. So I           24
   25   appreciate that.                                             25
                                                          Page 103                                                                 Page 105
    1         THE WITNESS: You're welcome.                            1        CERTIFICATE OF CERTIFIED SHORTHAND REPORTER
    2         MS. BORRELLI: Thank you. And we will read               2      I, Rochelle Holmes, the undersigned, a Certified
    3   and sign.                                                     3   Shorthand Reporter of the State of California, do hereby
    4         MR. SHACKELFORD: I'm sorry?                             4   certify:
                                                                      5      That the foregoing proceedings were taken
    5         MS. BORRELLI: We will read and sign.
                                                                      6   before me via videoconference; that any witnesses in the
    6         MR. SHACKELFORD: Okay. Perfect.
                                                                      7   foregoing proceedings, prior to testifying, were
    7         THE VIDEOGRAPHER: We are off the record. The
                                                                      8   administered an oath; that a record of the proceedings
    8   time is 3:58 p.m. on March 16th, 2021. This concludes
                                                                      9   was made by me using machine shorthand which was
    9   today's testimony given by Stefan Boedeker.                  10   thereafter transcribed under my direction; that the
   10         The total number of media units used was five          11   foregoing transcript is a true record of the testimony
   11   and will be retained by Veritext Legal Solutions.            12   given.
   12              (Time Noted: 3:58 P.M.)                           13      Further, that if the foregoing pertains to the
   13                                                                14   original transcript of a deposition in a Federal Case,
   14                                                                15   before completion of the proceedings, review of the
   15                                                                16   transcript [X] was [ ] was not requested.
   16                                                                17      I further certify I am neither financially
                                                                     18   interested in the action nor a relative or employee
   17
                                                                     19   of any attorney or any party to this action.
   18
                                                                     20      IN WITNESS WHEREOF, I have this date subscribed my
   19
                                                                     21   name.                    Dated: March 22, 2021
   20
                                                                     22
   21                                                                23
   22                                                                             <%6742,Signature%>
   23                                                                24           _______________________________
   24                                                                             Rochelle Holmes
   25                                                                25           CSR No. 9482, CCRR No. 0123

                                                                                                              27 (Pages 102 - 105)
                                                   Veritext Legal Solutions
  800-726-7007                                                                                                          305-376-8800
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 29 of 38 PageID #:3925




                            TRANSCRIPT ERRATA SHEET


DEPONENT:            Stefan Boedeker
CASE NAME:           Colangelo, et al. v. Champion Petfoods USA Inc. and Champion
                     Petfoods LP, United States District Court Northern District of New
                     York
CASE NO.:            6:18-cv-01228 [LEK/DEP]
DEPOSITION DATE:     March 16, 2021

PAGE(S)   LINE(S)                    CORRECTION                            REASON

    1        14     Replace: “Boedecker”                               Transcription error

                    With:

                    “Boedeker”
    2        14     Replace: “Boedecker”                               Transcription error

                    With:

                    “Boedeker”
    5         3     Replace: “Boedecker”                               Transcription error

                    With:

                    “Boedeker”
    7        15     Replace: “Boedecker”                               Transcription error

                    With:

                    “Boedeker”
   15        11     Strike: “survey - -“                               Transcription error

   18         5     Replace: “shows”                                   Transcription error

                    With:

                    “it shows”
   18         7     Replace: “likelihood”                              Transcription error

                    With:

                    “likelihoods”
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 30 of 38 PageID #:3926




PAGE(S)   LINE(S)                    CORRECTION                                 REASON

   19       10-11   Replace: “then the purchase will likely also go          Transcription error
                    down.”

                    With:

                    “the purchase likelihood will also go down.”
   23       17-18   Replace: “this was also associated federal case and      Transcription error
                    after the case settled”


                    With:

                    “There was also an associates’ federal case, after
                    the cases settled”
   24        13     Replace: “pasturization”                                 Transcription error

                    With:

                    “pasteurization”
   25        18     Replace: “there was all the money went into                 Clarification
                    BART.”

                    With:

                    “where most of the funding money went into
                    BART.”
   28        23     Replace: “2”                                             Transcription error

                    With:

                    “$200”
   30         1     Replace: “pasturizing”                                   Transcription error

                    With

                    “pasteurizing”
   31       13-14   Replace: “I - - I mean, definitely the Kombucha          Transcription error
                    and the transportation as not an internet panel”

                    With:

                    “I do not recall if the internet panel was an internet
                    panel.”
   31       14-15   Replace: “There was actually the survey company          Transcription error
                    went out to interview people”
                                             -2-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 31 of 38 PageID #:3927




PAGE(S)   LINE(S)                   CORRECTION                                    REASON


                    With:

                    “There was actually the survey company who went
                    out to interview people
   31        22     Replace: there was one that we had millions of the           Clarification
                    frequent”

                    With

                    “there was one where we had millions of the
                    frequent”
   32        20     Replace: “number, 50 years old,”                          Transcription error

                    With:

                    “Respondents, the first 50 or so”
   33        7-8    Replace: “clear understanding of the 493 versus              Clarification
                    no, the seven individuals.”

                    With:

                    “it says that 493 had the understanding, and seven
                    did not.”
   34        23     Replace: “Ms. Kim was more junior”                        Transcription error

                    With:

                    “Ms. Kim is a more junior staff”
   36        11     Strike: “only fresh ingredients”                     Transcription error
   36        13     Replace: “source”                                    Transcription error

                    With:

                    “indication”
   38       21-23   Replace: “The randomization was done for each        Clarification
                    incoming for the respondent, there was a 50-50
                    chance that they were called one way.”

                    With:

                    “the randomization was done such that each
                    respondent had a 50-50 chance to be assigned to
                    Orijen or Acana.”

                                            -3-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 32 of 38 PageID #:3928




PAGE(S)   LINE(S)                      CORRECTION                              REASON

   38       24-25   Replace: “I’d”                                    Transcription error

                    With:

                    “Let’s”
   38        25     Replace: “that one comes up 247 and one”          Clarification

                    With:

                    “heads comes up 247 and one”
   43        18     Replace: “scientific manual of evidence.”         Transcription error

                    With:

                    “reference manual of scientific evidence.”
   47        8-9    Strike: “So that’s kind of what I simply in - -   Duplicative
                    paraphrased.“
   48         8     Strike: lines 8-9                                 Misspoke based on
                    I checked my report and in paragraphs 114 and     recollection
                    117 the use of decoys is explained.
   49        21     Replace: “improve”                                Transcription error

                    With:

                    “include”
   50         3     See Boedeker Report paragraphs 114 and 117 for    Clarification
                    definition of decoys.
   50        19     Replace: “product”                                Transcription error

                    With:

                    “product labeled as”
   56        11     Replace: “that.”                                  Clarification

                    With:

                    “measuring behavior changes.”
   56        19     Replace: “I don’t recall that.”                   Clarification based on my
                                                                      report
                    With:

                    “The prices were actual prices for Acana or
                    Orijen.”
   57        21     Replace: “in”                                          Transcription error
                                            -4-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 33 of 38 PageID #:3929




PAGE(S)   LINE(S)                       CORRECTION                              REASON


                      With:

                      “it”
   59        6-8      Replace: “In general, when opinions are asked,         Transcription error
                      give you an example of rotating instructions
                      wouldn’t make sense if you asked which state do
                      you live in.”

                      With:

                      “In general, when opinions are asked, giving you
                      an example of rotating instructions wouldn’t make
                      sense if you asked which state do you live in.”
   60         5       Replace: “auto”                                        Transcription error

                      With:

                      “Order”
   60        17       Insert: “each respondent always saw the same              Clarification
                      order from strongly disagree to strongly agree but
                      the order was randomized across respondents
                      meaning some respondents always saw from
                      strongly disagree to strongly agree.”

                      After: “strongly agree.”
  61-62    25; 7-11   Q: “were all four of the conjoint surveys scaled at       Clarification
                      the time?”

                      A: “September, October 2020 would have been
                      too early for these three states. So I have to check
                      that date.”

                      Correct date should be:
                      “Survey 1 Orijen Misstatements: 2/1/2021 –
                      2/11/2021

                      Survey 2 Orijen Omission: 1/20/2021 – 1/24/2021

                      Survey 3 Acana Misstatements: 12/8/2020 –
                      12/21/2020

                      Survey 4 Acana Omissions: 1/25/2021 -1/28/2021




                                                 -5-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 34 of 38 PageID #:3930




PAGE(S)   LINE(S)                      CORRECTION                               REASON

                     Survey 5 Consumer Expectation Survey:
                     2/17/2021 – 2/23/2021””
  62-63    25; 1-2   Replace: “And it was definitely done - - not in            Clarification
                     September, October 2020, it was definitely done in
                     2021, but I don’t recall the correct or exact dates.”

                     With:

                     Correct date should be:
                     “Survey 1 Orijen Misstatements: 2/1/2021 –
                     2/11/2021

                     Survey 2 Orijen Omission: 1/20/2021 – 1/24/2021

                     Survey 3 Acana Misstatements: 12/8/2020 –
                     12/21/2020

                     Survey 4 Acana Omissions: 1/25/2021 -1/28/2021

                     Survey 5 Consumer Expectation Survey:
                     2/17/2021 – 2/23/2021”
   63        11      Replace: “lone”                                         Transcription error

                     With:

                     “low”
   70        12      Replace: “200”                                          Transcription error

                     With:

                     “$200”
   73        5-6     Replace: “It’s looking at it and basically take the        Clarification
                     union in the sense.”

                     With:

                     “One must take the individual values and then
                     eliminate the overlap to get the joint impact of all
                     omissions and misrepresentations.”
   73         8      Replace: “of each other”                                Transcription error

                     With:

                     “on each other”


                                              -6-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 35 of 38 PageID #:3931




PAGE(S)   LINE(S)                    CORRECTION                                 REASON

   74         4     Replace: “function”                                        Transcription
                                                                             error/Clarification
                    With:

                    “functional form”
   74       19-20   Replace: “they will be caught,”                            Clarification

                    With:

                    “then the model will detect them and properly
                    incorporate them,”
   75         6     Replace: “hundreds of thousands”                        Transcription error

                    With:

                    “hundreds or thousands”
   75        8-9    Replace: “the particular regression of prior          Misspoke/Clarification
                    selection.”

                    With:

                    “the code for the regression specification to
                    calculate the joint impact of multiple factors.”
   75       20-21   Replace: “ultimately would be found to be - - or           Clarification
                    felt it might be found to be liable for.”

                    With:

                    “Champions would ultimately be found liable
                    for.”
   77        3-4    Replace: “individually that the server resided in          Transcription
                    assigning to”                                       error/Clarification/Misspoke

                    With:

                    “that the model resulted in computing for each
                    individual attribute”
   78        10     Replace: “edited”                                       Transcription error

                    With:

                    “additive”
   82        25     Strike: “of”                                            Transcription error



                                            -7-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 36 of 38 PageID #:3932




PAGE(S)   LINE(S)                        CORRECTION                 REASON

   83         6       Replace: “drop-in”                         Transcription error

                      With:

                      “appropriate”
   84         8       Replace: “Here I’m referring to by”          Transcription
                                                                  error/Misspoke
                      With:

                      “What I am referring to here as”
   84        10       Replace: “first”                           Transcription error

                      With:

                      “purchase”
   84        11       Replace: “this”                            Transcription error

                      With:

                      “the”
   84        17       Replace: “producer”                        Transcription error

                      With:

                      “producer’s”
   84        24       Insert: “to”                               Transcription error

                      After: “part-worth”
   85      10,11,14   Replace: “willingness to pay               Transcription error

                      With:

                      “willingness-to-pay”
   85       12-13     Replace: “the market consumer”            Transcription error

                      With:

                      “the marginal consumer”
   86         3       Add: “or”                                 Transcription error

                      Between: “producer manufacturer”
   86         1       Replace: “willingness to pay              Transcription error

                      With:

                                             -8-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 37 of 38 PageID #:3933




PAGE(S)   LINE(S)                    CORRECTION                     REASON


                    “willingness-to-pay”
   86        11     Add: “the”                                  Transcription error

                    After: “by”
   87         9     Replace: “to consumer”                      Transcription error

                    With:

                    “per consumer”
   87        12     Replace: “conjoined”                        Transcription error

                    With:

                    “conjoint”
   88         5     Add: “not”                                  Transcription error

                    Between: “are significantly”
   89        23     Replace: “arrow”                            Transcription error

                    With:

                    “error”
   90        7-8    Replace: “- - and then”                     Transcription error

                    With:

                    “are”
   90         9     Replace: “that they are being”              Transcription error

                    With:

                    “will be”
   91         5     Replace: “going to the - - what’s called”      Clarification

                    With:

                    “will be the input to”
   91        10     Strike: “for”                               Transcription error

                    Before the word: “different”




                                              -9-
Case: 1:18-cv-06951 Document #: 117-3 Filed: 05/06/21 Page 38 of 38 PageID #:3934




 PAGE(S)     LINE(S)                      CORRECTION                             REASON

     91          14     Replace: “then”                                      Transcription error

                        With:

                        “this”
     92          1      Insert: “for example”                                   Clarification

                        Between: “that has”
     92         1-2     Strike: “I have - - or the product has”                   Misspoke



     92          3      Replace: “- - the recipe I was saying.”                   Misspoke

                        With:

                        “the same recipe”
     93          5      Strike: “is the - -“                                      Misspoke

     93          6      After: “omissions”                                      Clarification

                        Insert: “surveys”
     93          8      Replace: “drop-in”                                        Misspoke

                        With:

                        “decrease in”
    102          6      Replace: “ edited.”                                  Transcription error

                        With:

                        “added.”




I declare under penalty of perjury under the laws of the United States of America and the State
of Nevada that the foregoing changes to the transcript of my deposition, taken on March 16,
2021 are true and correct, and the transcript is deemed signed with these changes.

Executed on April 16, 2021, at Las Vegas, Nevada.


__________________
Stefan Boedeker
Deponent
                                                - 10 -
